6/25/2018                                  Ketamine Versus Midazolam for Prehospital Agitation - Full Text View - ClinicalTrials.gov



                                                                                                                                         Find Studies
                                                                                                                                         About Studies
                                                                                                                                         Submit Studies
                                                                                                                                         Resources
                                                                                                                                         About Site


                                                     Trial record 1 of 1 for:          NCT03554915

                                                     Previous Study |      Return to List    | Next Study

  Ketamine Versus Midazolam for Prehospital Agitation


                                                                                          ClinicalTrials.gov Identifier: NCT03554915

               The safety and scientific validity of this study is the
                                                                                             Recruitment Status : Recruiting
               responsibility of the study sponsor and investigators.
                                                                                             First Posted : June 13, 2018
               Listing a study does not mean it has been evaluated
                                                                                             Last Update Posted : June 13, 2018
               by the U.S. Federal Government. Know the risks and
                                                                                             See Contacts and Locations
               potential benefits of clinical studies and talk to your
               health care provider before participating. Read our
               disclaimer for details.



       Sponsor:
            Minneapolis Medical Research Foundation

       Information provided by (Responsible Party):
            Minneapolis Medical Research Foundation




       Study Details         Tabular View         No Results Posted             Disclaimer          How to Read a Study Record


   Study Description                                                                                                Go to

     Brief Summary:
       This research study is being done to figure out the best approach to treatment of pre-hospital agitation. It will compare two tiered dosing
       treatment protocols, one ketamine-based and one midazolam-based. Agitation is a state of extreme emotional disturbance where patients
       can become physically aggressive or violent, endangering themselves and those who are caring for them. Often chemical substances or
       severe mental illness are involved in this level of agitation. Specifically, the investigators are interested in studying agitation that is treated in
       the prehospital setting by paramedics. This study's hypothesis is a ketamine-based protocol will achieve a faster time to adequate sedation
       than a midazolam-based protocol for treatment of agitation in the prehospital environment. This study will observe the natural history of an
       emergency medical services standard operating procedure change from a ketamine-based protocol to a midazolam-based protocol.


                      Condition or disease                      Intervention/treatment                                     Phase 

                      Agitation                                  Other: Ketamine-based protocol                              Phase 4

                                                                 Other: Midazolam-based protocol



   Study Design                                                                                                     Go to

                              Study Type : Interventional (Clinical Trial)                                                  1
                   Estimated Enrollment : 420 participants

https://clinicaltrials.gov/ct2/show/NCT03554915?term=NCT03554915&rank=1                                                                                         1/6
6/25/2018                                 Ketamine Versus Midazolam for Prehospital Agitation - Full Text View - ClinicalTrials.gov

                                   Allocation: Non-Randomized
                          Intervention Model: Sequential Assignment
                                    Masking: None (Open Label)
                           Primary Purpose: Treatment
                                 Official Title: Ketamine Versus Midazolam for Prehospital Agitation
                  Actual Study Start Date : August 1, 2017
   Estimated Primary Completion Date : August 31, 2018
     Estimated Study Completion Date : August 31, 2018



        Resource links provided by the National Library of Medicine

        Drug Information available for: Ketamine Midazolam Midazolam maleate
            Midazolam hydrochloride

        U.S. FDA Resources




   Arms and Interventions                                                                                         Go to

      Arm                                                                Intervention/treatment 

      Active Comparator: Ketamine-based Protocol                          Other: Ketamine-based protocol
         The first 6 month period of the study will employ a                For profoundly agitated (physically violent) patients,
         ketamine-based protocol for prehospital agitation. There           intramuscular ketamine 5 mg/kg will be administered first line.
         will be a tiered dosing protocol based on degree of                For severely agitated patients, intramuscular ketamine 3 mg/kg
         agitation.                                                         will be administered first line.


      Active Comparator: Midazolam-based Protocol                         Other: Midazolam-based protocol
         The second 6 month period of the study will employ a               For profoundly agitated patients, intramuscular midazolam 15 mg
         midazolam-based protocol for prehospital agitation.                will be administered. For severely agitated patients,
         There will again be a tiered dosing protocol based on              intramuscular midazolam 5 mg will be administered.
         degree of agitation.




   Outcome Measures                                                                                               Go to


   Primary Outcome Measures :

      1. Time from injection of drug to adequate sedation, defined as a score of +1 or less on the AMSS [ Time Frame: 2 hours ]

              The Altered Mental Status Scale (AMSS) is an integral ordinal scale evaluating both agitation and sedation with scores from
              -4 to +4. It was developed at our institution and has been internally and externally validated. This scale is a modified version
              of the Behavioral Activity Rating Scale with additional data points from the Observer's Assessment of Alertness Scale.
              Effectiveness of sedation will be defined as an AMSS score less than or equal to +1.

              AMSS will be determined by the treating paramedic, who will undergo training as a research associate prior to
              commencement of the study. Participants will be followed for the duration of agitation, an expected average of 2 hours.




   Secondary Outcome Measures :

      1. Number of participants intubated [ Time Frame: 2 hours ]


https://clinicaltrials.gov/ct2/show/NCT03554915?term=NCT03554915&rank=1                                                                          2/6
6/25/2018                                 Ketamine Versus Midazolam for Prehospital Agitation - Full Text View - ClinicalTrials.gov

              Participants will be followed for the duration of agitation, an expected average of 2 hours. Enrolling paramedics or research
              associates in the Emergency Department will record if the patient is intubated.


      2. Number of participants experiencing hypersalivation [ Time Frame: 2 hours ]

              Participants will be followed for the duration of agitation, an expected average of 2 hours. Enrolling paramedics or research
              associates in the Emergency Department will record if the patient experiences hypersalivation.


      3. Number of participants experiencing apnea [ Time Frame: 2 hours ]

              Participants will be followed for the duration of agitation, an expected average of 2 hours. Enrolling paramedics or research
              associates in the Emergency Department will record if the patient experiences apnea, defined as 6 seconds of absent
              EtCO2 waveform.


      4. Number of participants experiencing nausea/vomiting [ Time Frame: 2 hours ]

              Participants will be followed for the duration of agitation, an expected average of 2 hours. Enrolling paramedics or research
              associates in the Emergency Department will record if the patient experiences nausea/vomiting


      5. Number of participants experiencing laryngospasm [ Time Frame: 2 hours ]

              Participants will be followed for the duration of agitation, an expected average of 2 hours. Enrolling paramedics or research
              associates in the Emergency Department will record if laryngospasm occurs.


      6. Number of participants needing rescue sedation [ Time Frame: 2 hours ]

              Participants will be followed for the duration of agitation, an expected average of 2 hours. Enrolling paramedics or research
              associates in the Emergency Department will record if additional sedatives are needed in the prehospital or ED
              environment.




   Eligibility Criteria                                                                                          Go to




        Information from the National Library of Medicine

        Choosing to participate in a study is an important personal decision. Talk with your doctor and family
        members or friends about deciding to join a study. To learn more about this study, you or your doctor
        may contact the study research staff using the contacts provided below. For general information, Learn
        About Clinical Studies.




             Ages Eligible for Study:   18 Years and older (Adult, Older Adult)
            Sexes Eligible for Study:   All
     Accepts Healthy Volunteers:        No

     Criteria

        Inclusion Criteria:

              Age 18 or older
              Severe agitation (AMSS +2 or +3) or profound agitation (AMSS +4) requiring chemical sedation
              Transport to Hennepin County Medical Center
https://clinicaltrials.gov/ct2/show/NCT03554915?term=NCT03554915&rank=1                                                                       3/6
6/25/2018                               Ketamine Versus Midazolam for Prehospital Agitation - Full Text View - ClinicalTrials.gov

        Exclusion Criteria:

            Obviously gravid women
            Patients known or suspected to be less than 18 years of age

            Patients in which stopwatch activation, for safety reasons, is unable to occur


   Contacts and Locations                                                                                       Go to




        Information from the National Library of Medicine

        To learn more about this study, you or your doctor may contact the study research staff using the
        contact information provided by the sponsor.

        Please refer to this study by its ClinicalTrials.gov identifier (NCT number): NCT03554915




     Contacts

       Contact: Jon B Cole, MD      612.873.6000     jon.cole@hcmed.org


     Locations

       United States, Minnesota

            Hennepin County Medical Center                              Recruiting

                 Minneapolis, Minnesota, United States, 55415
                 Contact: Jon B Cole, MD     612-873-6000       jon.cole@hcmed.org

     Sponsors and Collaborators

       Minneapolis Medical Research Foundation


   More Information                                                                                            Go to


     Publications:

        Cole JB, Klein LR, Nystrom PC, Moore JC, Driver BE, Fryza BJ, Harrington J, Ho JD. A prospective study of ketamine as primary
        therapy for prehospital profound agitation. Am J Emerg Med. 2018 May;36(5):789-796. doi: 10.1016/j.ajem.2017.10.022. Epub 2017
        Oct 7.

        Olives TD, Nystrom PC, Cole JB, Dodd KW, Ho JD. Intubation of Profoundly Agitated Patients Treated with Prehospital Ketamine.
        Prehosp Disaster Med. 2016 Dec;31(6):593-602. Epub 2016 Sep 19.

        Cole JB, Moore JC, Nystrom PC, Orozco BS, Stellpflug SJ, Kornas RL, Fryza BJ, Steinberg LW, O'Brien-Lambert A, Bache-Wiig P,
        Engebretsen KM, Ho JD. A prospective study of ketamine versus haloperidol for severe prehospital agitation. Clin Toxicol (Phila).
        2016 Aug;54(7):556-62. doi: 10.1080/15563650.2016.1177652. Epub 2016 Apr 22.

        Ho JD, Smith SW, Nystrom PC, Dawes DM, Orozco BS, Cole JB, Heegaard WG. Successful management of excited delirium
        syndrome with prehospital ketamine: two case examples. Prehosp Emerg Care. 2013 Apr-Jun;17(2):274-9. doi:
        10.3109/10903127.2012.729129. Epub 2012 Dec 11.

        TREC Collaborative Group. Rapid tranquillisation for agitated patients in emergency psychiatric rooms: a randomised trial of
        midazolam versus haloperidol plus promethazine. BMJ. 2003 Sep 27;327(7417):708-13.


https://clinicaltrials.gov/ct2/show/NCT03554915?term=NCT03554915&rank=1                                                                     4/6
6/25/2018                               Ketamine Versus Midazolam for Prehospital Agitation - Full Text View - ClinicalTrials.gov

        Page CB, Parker LE, Rashford SJ, Bosley E, Isoardi KZ, Williamson FE, Isbister GK. A Prospective Before and After Study of
        Droperidol for Prehospital Acute Behavioral Disturbance. Prehosp Emerg Care. 2018 Mar 20:1-9. doi:
        10.1080/10903127.2018.1445329. [Epub ahead of print]

        Isbister GK, Calver LA, Page CB, Stokes B, Bryant JL, Downes MA. Randomized controlled trial of intramuscular droperidol versus
        midazolam for violence and acute behavioral disturbance: the DORM study. Ann Emerg Med. 2010 Oct;56(4):392-401.e1. doi:
        10.1016/j.annemergmed.2010.05.037.

        Scaggs TR, Glass DM, Hutchcraft MG, Weir WB. Prehospital Ketamine is a Safe and Effective Treatment for Excited Delirium in a
        Community Hospital Based EMS System. Prehosp Disaster Med. 2016 Oct;31(5):563-9. doi: 10.1017/S1049023X16000662. Epub
        2016 Aug 12.

        Martel M, Miner J, Fringer R, Sufka K, Miamen A, Ho J, Clinton J, Biros M. Discontinuation of droperidol for the control of acutely
        agitated out-of-hospital patients. Prehosp Emerg Care. 2005 Jan-Mar;9(1):44-8.

        Keseg D, Cortez E, Rund D, Caterino J. The Use of Prehospital Ketamine for Control of Agitation in a Metropolitan Firefighter-
        based EMS System. Prehosp Emerg Care. 2015 January-March;19(1):110-115. Epub 2014 Aug 25.

        Hollis GJ, Keene TM, Ardlie RM, Caldicott DG, Stapleton SG. Prehospital ketamine use by paramedics in the Australian Capital
        Territory: A 12 month retrospective analysis. Emerg Med Australas. 2017 Feb;29(1):89-95. doi: 10.1111/1742-6723.12685. Epub
        2016 Oct 3.

        Isenberg DL, Jacobs D. Prehospital Agitation and Sedation Trial (PhAST): A Randomized Control Trial of Intramuscular Haloperidol
        versus Intramuscular Midazolam for the Sedation of the Agitated or Violent Patient in the Prehospital Environment. Prehosp
        Disaster Med. 2015 Oct;30(5):491-5. doi: 10.1017/S1049023X15004999. Epub 2015 Sep 1.

        Scheppke KA, Braghiroli J, Shalaby M, Chait R. Prehospital use of i.m. ketamine for sedation of violent and agitated patients. West
        J Emerg Med. 2014 Nov;15(7):736-41. doi: 10.5811/westjem.2014.9.23229. Epub 2014 Nov 11.

        Cole JB, Driver BE, Klein LR, Moore JC, Nystrom PC, Ho JD. In reply: Ketamine is an important therapy for prehospital agitation -
        Its exact role and side effect profile are still undefined. Am J Emerg Med. 2018 Mar;36(3):502-503. doi:
        10.1016/j.ajem.2017.12.014. Epub 2017 Dec 7.

        Linder LM, Ross CA, Weant KA. Ketamine for the Acute Management of Excited Delirium and Agitation in the Prehospital Setting.
        Pharmacotherapy. 2018 Jan;38(1):139-151. doi: 10.1002/phar.2060. Epub 2017 Dec 22. Review.

        Parsch CS, Boonstra A, Teubner D, Emmerton W, McKenny B, Ellis DY. Ketamine reduces the need for intubation in patients with
        acute severe mental illness and agitation requiring transport to definitive care: An observational study. Emerg Med Australas. 2017
        Jun;29(3):291-296. doi: 10.1111/1742-6723.12763. Epub 2017 Mar 20.

        Miner JR. Ketamine is a good first-line option for severely agitated patients in the prehospital environment. Am J Emerg Med. 2018
        Mar;36(3):501-502. doi: 10.1016/j.ajem.2017.12.015. Epub 2017 Dec 7.

        Buckland DM, Crowe RP, Cash RE, Gondek S, Maluso P, Sirajuddin S, Smith ER, Dangerfield P, Shapiro G, Wanka C, Panchal AR,
        Sarani B. Ketamine in the Prehospital Environment: A National Survey of Paramedics in the United States. Prehosp Disaster Med.
        2018 Feb;33(1):23-28. doi: 10.1017/S1049023X17007142. Epub 2017 Dec 21.

        Gonin P, Beysard N, Yersin B, Carron PN. Excited Delirium: A Systematic Review. Acad Emerg Med. 2018 May;25(5):552-565. doi:
        10.1111/acem.13330. Epub 2017 Nov 27.

        Melamed E, Oron Y, Ben-Avraham R, Blumenfeld A, Lin G. The combative multitrauma patient: a protocol for prehospital
        management. Eur J Emerg Med. 2007 Oct;14(5):265-8.

        Cong ML, Humble I. A Ketamine Protocol and Intubation Rates for Psychiatric Air Medical Retrieval. Air Med J. 2015 Nov-
        Dec;34(6):357-9. doi: 10.1016/j.amj.2015.07.007.


https://clinicaltrials.gov/ct2/show/NCT03554915?term=NCT03554915&rank=1                                                                       5/6
6/25/2018                                 Ketamine Versus Midazolam for Prehospital Agitation - Full Text View - ClinicalTrials.gov

        Hick JL, Ho JD. Ketamine chemical restraint to facilitate rescue of a combative "jumper". Prehosp Emerg Care. 2005 Jan-
        Mar;9(1):85-9.

        Burnett AM, Peterson BK, Stellpflug SJ, Engebretsen KM, Glasrud KJ, Marks J, Frascone RJ. The association between ketamine
        given for prehospital chemical restraint with intubation and hospital admission. Am J Emerg Med. 2015 Jan;33(1):76-9. doi:
        10.1016/j.ajem.2014.10.016. Epub 2014 Oct 22.

        Martel M, Sterzinger A, Miner J, Clinton J, Biros M. Management of acute undifferentiated agitation in the emergency department: a
        randomized double-blind trial of droperidol, ziprasidone, and midazolam. Acad Emerg Med. 2005 Dec;12(12):1167-72. Epub 2005
        Nov 10. Erratum in: Acad Emerg Med. 2006 Feb;13(2):233.


     Responsible Party:               Minneapolis Medical Research Foundation
     ClinicalTrials.gov Identifier:   NCT03554915        History of Changes
     Other Study ID Numbers:          HSR #17-4306
     First Posted:                    June 13, 2018    Key Record Dates
     Last Update Posted:              June 13, 2018
     Last Verified:                   June 2018


     Individual Participant Data (IPD) Sharing Statement:
              Plan to Share IPD: No


     Studies a U.S. FDA-regulated Drug Product:           No
     Studies a U.S. FDA-regulated Device Product:         No


     Keywords provided by Minneapolis Medical Research Foundation:
     Agitation, Ketamine, Midazolam, Emergency Medical Services


     Additional relevant MeSH terms:
     Psychomotor Agitation                                                        Anesthetics, General
     Dyskinesias                                                                  Anesthetics
     Neurologic Manifestations                                                    Central Nervous System Depressants
     Nervous System Diseases                                                      Excitatory Amino Acid Antagonists
     Psychomotor Disorders                                                        Excitatory Amino Acid Agents
     Neurobehavioral Manifestations                                               Neurotransmitter Agents
     Signs and Symptoms                                                           Molecular Mechanisms of Pharmacological Action
     Ketamine                                                                     Adjuvants, Anesthesia
     Midazolam                                                                    Hypnotics and Sedatives
     Analgesics                                                                   Anti-Anxiety Agents
     Sensory System Agents                                                        Tranquilizing Agents
     Peripheral Nervous System Agents                                             Psychotropic Drugs
     Physiological Effects of Drugs                                               GABA Modulators
     Anesthetics, Dissociative                                                    GABA Agents
     Anesthetics, Intravenous




https://clinicaltrials.gov/ct2/show/NCT03554915?term=NCT03554915&rank=1                                                                 6/6
      Clinical Toxicology




      ISSN: 1556-3650 (Print) 1556-9519 (Online) Journal homepage: http://www.tandfonline.com/loi/ictx20




A prospective study of ketamine versus
haloperidol for severe prehospital agitation

Jon B. Cole, Johanna C. Moore, Paul C. Nystrom, Benjamin S. Orozco, Samuel
J. Stellpflug, Rebecca L. Kornas, Brandon J. Fryza, Lila W. Steinberg, Alex
O’Brien-Lambert, Peter Bache-Wiig, Kristin M. Engebretsen & Jeffrey D. Ho

To cite this article: Jon B. Cole, Johanna C. Moore, Paul C. Nystrom, Benjamin S. Orozco,
Samuel J. Stellpflug, Rebecca L. Kornas, Brandon J. Fryza, Lila W. Steinberg, Alex O’Brien-
Lambert, Peter Bache-Wiig, Kristin M. Engebretsen & Jeffrey D. Ho (2016) A prospective study of
ketamine versus haloperidol for severe prehospital agitation, Clinical Toxicology, 54:7, 556-562,
DOI: 10.1080/15563650.2016.1177652

To link to this article: https://doi.org/10.1080/15563650.2016.1177652




       Published online: 22 Apr 2016.



       Submit your article to this journal



       Article views: 7182



       View related articles



       View Crossmark data



       Citing articles: 18 View citing articles




                                                                                                     2



                      Full Terms & Conditions of access and use can be found at
              http://www.tandfonline.com/action/journalInformation?journalCode=ictx20
CLINICAL TOXICOLOGY, 2016
VOL. 54, NO. 7, 556–562
http://dx.doi.org/10.1080/15563650.2016.1177652


CLINICAL RESEARCH

A prospective study of ketamine versus haloperidol for severe prehospital
agitation
Jon B. Colea,b, Johanna C. Mooreb, Paul C. Nystromb, Benjamin S. Orozcoa,b, Samuel J. Stellpflugc, Rebecca L.
Kornasb, Brandon J. Fryzab, Lila W. Steinbergb, Alex O’Brien-Lambertb, Peter Bache-Wiigb, Kristin M. Engebretsenc
and Jeffrey D. Hob
a
 Minnesota Poison Control System, Minneapolis, MN, USA; bDepartment of Emergency Medicine, Hennepin County Medical Center,
Minneapolis, MN, USA; cDepartment of Emergency Medicine, Regions Hospital, St. Paul, MN, USA


    ABSTRACT                                                                                                                          ARTICLE HISTORY
    Context: Ketamine is an emerging drug for the treatment of acute undifferentiated agitation in the pre-                           Received 5 February 2016
    hospital environment, however no prospective comparative studies have evaluated its effectiveness or                              Revised 3 April 2016
    safety in this clinical setting. Objective: We hypothesized 5 mg/kg of intramuscular ketamine would be                            Accepted 7 April 2016
    superior to 10 mg of intramuscular haloperidol for severe prehospital agitation, with time to adequate                            Published online 21 April
                                                                                                                                      2016
    sedation as the primary outcome measure. Methods: This was a prospective open label study of all
    patients in an urban EMS system requiring chemical sedation for severe acute undifferentiated agitation                           KEYWORDS
    that were subsequently transported to the EMS system’s primary Emergency Department. All paramed-                                 Agitation; EMS; haloperidol;
    ics were trained in the Altered Mental Status Scale and prospectively recorded agitation scores on all                            ketamine
    patients. Two 6-month periods where either ketamine or haloperidol was the first-line therapy for
    severe agitation were prospectively compared primarily for time to adequate sedation. Secondary out-
    comes included laboratory data and adverse medication events. Results: 146 subjects were enrolled; 64
    received ketamine, 82 received haloperidol. Median time to adequate sedation for the ketamine group
    was 5 minutes (range 0.4–23) vs. 17 minutes (range 2–84) in the haloperidol group (difference
    12 minutes, 95% CI 9–15). Complications occurred in 49% (27/55) of patients receiving ketamine vs. 5%
    (4/82) in the haloperidol group. Complications specific to the ketamine group included hypersalivation
    (21/56, 38%), emergence reaction (5/52, 10%), vomiting (5/57, 9%), and laryngospasm (3/55, 5%).
    Intubation was also significantly higher in the ketamine group; 39% of patients receiving ketamine were
    intubated vs. 4% of patients receiving haloperidol. Conclusions: Ketamine is superior to haloperidol in
    terms of time to adequate sedation for severe prehospital acute undifferentiated agitation, but is associ-
    ated with more complications and a higher intubation rate.




Introduction                                                                          and reported wide therapeutic index,[10] ketamine has
                                                                                      emerged as a promising therapy for acute undifferenti-
Acute undifferentiated agitation is a commonly encoun-
                                                                                      ated agitation in the prehospital environment. Data
tered problem in the prehospital environment [1] that
                                                                                      describing its use however, are limited to case
represents risk for both the patient and caregivers. Data                             reports,[11,12] and case series.[13–15] Prospective com-
suggest over one third of Emergency Medical Technician                                parative data on the use of ketamine for this indication
(EMT) occupational injuries are patient related,[2] and for                           is lacking.
patients, severe agitation can culminate in profound                                      The primary objective of this study was to determine if
metabolic abnormalities and even death.[3] Drug and                                   haloperidol or ketamine was superior for the treatment of
alcohol intoxication is common in this patient population;                            severe     prehospital   acute    undifferentiated    agitation.
one study found the presence of alcohol or intoxicating                               Specifically, we hypothesized that in patients with severe agi-
drugs to be in excess of 80% in these patients.[4]                                    tation presenting to our EMS system, 5 mg/kg of intramuscu-
Chemical sedation has been shown to reduce agitation                                  lar (IM) ketamine would be superior to 10 mg of IM
in the prehospital environment,[5], though the optimal                                haloperidol, with time to adequate sedation as our primary
agent has not been agreed upon. Traditional pharmaco-                                 outcome measure. Secondary outcomes included need for re-
logic treatment of acute undifferentiated agitation in the                            dosing in the prehospital environment, the rate of adverse
prehospital environment has included butyrophenones                                   side effects, and rates of intubation between ketamine and
such as droperidol and haloperidol [6–8] as well as ben-                              haloperidol. Lastly, we investigated if this patient population
zodiazepines, typically midazolam.[4] Due to its rapid                                could be feasibly consented to allow randomization in future
onset of action, tendency to preserve airway reflexes,[9]                             studies.

CONTACT Jon B. Cole         jonbcole@gmail.com          Hennepin County Medical Center, and Minnesota Poison Control System, Minneapolis, MN, USA
ß 2016 Informa UK Limited, trading as Taylor & Francis Group
                                                                                                                            CLINICAL TOXICOLOGY          557


Methods                                                                        Interventions
Study design and setting                                                       To minimize potential bias introduced by seasonal changes,
                                                                               data were collected throughout an entire calendar year. For
This was a Waiver of Consent (45 CFR 46.116) [16] prospective
                                                                               the first three months of the study (October 2014–January
observational study of patients with severe acute undifferenti-
                                                                               2015), the standard EMS operating procedure (SOP) for
ated agitation within the EMS primary service area subse-
                                                                               severely agitated patients was to treat acute undifferentiated
quently transported to the study hospital’s Emergency
                                                                               agitation with 10 mg of IM haloperidol. For the next 6
Department (ED). This study was conducted at an urban Level
                                                                               months, haloperidol was removed from all ambulances in the
1 trauma center safety-net hospital with more than 110,000
                                                                               system and the SOP for severely agitated patients was
annual ED visits starting with calls to its hospital-based EMS
                                                                               changed to 5 mg/kg of IM ketamine (dose calculation made
agency. The EMS agency responds to over 70,000 calls annu-
ally, serving an urban and suburban population of over                         by EMT-paramedic estimated weight in the field). For the final
1,000,000 covering over 200 square miles. Approximately 500                    3 months of the study, the SOP was returned to haloperidol
patients per year receive chemical sedation by standing order                  10 mg IM and haloperidol was reinstated on the ambulances.
protocol for ‘‘severe agitation.’’ For the purpose of this study,              Doses for both drugs were chosen based on existing SOPs
‘‘severe agitation’’ was defined as an Altered Mental Status                   that had been in place since 2010. The ketamine dose was
Scale (AMSS) score of þ2 or þ3 (Table 1). All ambulances                       originally chosen based on procedural sedation dosing. A
were staffed with two EMT-paramedics at all times. Mean                        dose of 5 mg/kg was chosen because a lower dose, such as
scene time for the agency is 17.9 minutes; mean transport                      3 mg/kg, may result in a partially dissociated state which
time is 12.2 minutes. All caregivers, both prehospital and in                  would put both the patient and paramedics in further danger.
the ED, were unblinded to which medication the patients                        Furthermore, the existing literature on ketamine advocates
received.                                                                      adverse events are not dose-dependent,[8,9] suggesting a
                                                                               higher dose poses little, if any, risk to the patient.

Selection of participants
                                                                               Methods and measurements
All patients in the EMS system with severe acute undifferenti-
ated agitation subsequently transported to the study hospital                  All paramedics were trained in the AMSS,[20] a validated
were included in the study. Even in the instance where the eti-                score of agitation routinely used in agitation research at the
ology of the agitation was suspected, such as history of drug                  study institution. Training was completed both online and at
intoxication or overdose, patients were still included as diag-                in-person training sessions led by the primary investigator. All
nostic certainty was not possible in the prehospital environ-                  paramedics were required to pass a quiz containing example
ment. Exclusion criteria included obviously gravid women,                      patients where a correct AMSS score must be assigned. Upon
persons who appeared or were known to be less than 18 years                    encountering a patient with severe agitation requiring chem-
of age, and patients with ‘‘profound agitation,’’ defined as an                ical sedation, paramedics activated a stopwatch immediately
AMSS score of þ4. Based on over 10 years of experience suc-                    after injection of the sedative. Patients were excluded if stop-
cessfully treating profoundly agitated patients with keta-                     watch activation did not occur. AMSS scores were recorded
mine,[17,18] our institution deemed it unethical and unwise to                 every 5 minutes, or until adequate sedation was reached.
withhold ketamine from the most profoundly agitated patients                   Adequate sedation was defined clinically by the treating para-
at any time for both patient and caregiver safety.                             medic; however during training it was emphasized that
    Though this study was approved by the institutional IRB as                 adequate treatment of agitation would be an AMSS score-
a Waiver of Consent study, given the particularly vulnerable                   < þ1. Paramedics were specifically instructed to stop the
nature of this patient population a community consultation                     stopwatch prior to 5 minutes if the patient appeared to have
was performed in accordance with federal guidelines for                        reached adequate sedation. Paramedics also recorded pro-
Exception From Informed Consent (21 CFR 50.24) research.[19]                   spectively if a legally authorized representative was present at
Both the caregivers affected by this study as well as a select                 the scene to give consent.
group of patients at a local homeless shelter’s inpatient                         Immediately upon arrival to the ED, paramedics transferred
chemical dependency program were consulted. Details of the                     both the stopwatch and data collection form to research
community consultation are available upon request.                             associates (RAs) who were trained in an identical manner in
Table 1. The altered mental status scale.
Score   Responsiveness                                 Speech                          Facial Expression                 Eyes
þ4      Combative, very violent, or out of control     Loud outbursts                  Agitated                          Normal
þ3      Very anxious, agitated, mild physical          Loud outbursts                  Agitated                          Normal
          element of violence
þ2      Anxious, agitated                              Loud outbursts                  Normal                            Normal
þ1      Anxious, restless                              Normal                          Normal                            Normal
0       Responds readily to name in normal tone        Normal                          Normal                            Clear, no ptosis
À1      Lethargic response to name                     Mild slowing or thickening      Mild relaxation                   Glazed or mild ptosis (<half eye)
À2      Responds only if name is called loudly         Slurring or prominent slowing   Marked relaxation (slacked jaw)   Glazed and marked ptosis (>half eye)
À3      Responds only after mild prodding              Few recognizable words          Marked relaxation (slacked jaw)   Glazed and marked ptosis (>half eye)
À4      Does not respond to mild prodding or shaking   Few recognizable words          Marked relaxation (slacked jaw)   Glazed and marked ptosis (>half eye)
558       J. B. COLE ET AL.


the AMSS. In the event adequate sedation was not reached
                                                                                                                           545 agitated sedated
                                                                                                                                              d
prehospital, AMSS scores were recorded every 5 minutes in                                                                        patients
the ED until adequate sedation was reached. After reaching
adequate sedation, stopwatch time was recorded. AMSS
scores were subsequently recorded every 30 minutes by RAs                                                158 exxcluded (AMSS = +4)
                                                                                                                               +           44 excluded (AMSS = +1
                                                                                                                                                                1)

until either hospital admission or discharge.
   In addition to the parameters noted above, RAs also con-
                                                                                                                             34
                                                                                                                              43 patients with
tinually assessed real-time for airway and sedation complica-                                                                 A
                                                                                                                              AMSS  3+ or 2+
tions based on previously defined definitions for our
institution and research program.[21] If there was doubt                   143 RA/medic unav vailability
about whether a specific complication occurred, RAs queried              48 transported to ano
                                                                                             other facility                   d
                                                                                                                   197 excluded
                                                                                6 incomplete data
                                                                                              d
the treating physicians real time. RAs continually assessed for
and recorded the need for additional sedatives, complications
(specifically hypersalivation, emergence reaction, vomiting,                                                                      146 enrolled
dystonia, laryngospasm, akathisia, and death), intubation
(including indications for intubation), history of mental illness
or chemical dependency as recorded in the electronic med-                                                           64 received
                                                                                                                     ketamine
                                                                                                                                                 82 received
                                                                                                                                                    r
                                                                                                                                                 halo
                                                                                                                                                    operidol
ical record, vital signs, and laboratory data (if obtained)
including breath ethanol concentration, serum ethanol con-          Figure 1. Patient enrollment.
centration, venous pH, serum lactate, serum potassium, and
urine drug screen results. Urine drug screens included a bat-
tery of 12 immunoassays in addition to liquid and gas chro-
matography capable of screening for over 1000 different
compounds, though the vast majority of synthetic drugs were         Table 2. Demographics.
not detectable. Subjects were analyzed as intention to treat.                                                       Ketamine (n ¼ 64)              Haloperidol (n ¼ 82)
                                                                    Initial AMSS (n)
                                                                       þ3                               57 (89%)           60 (73%)
Analysis                                                               þ2                                 7 (11%)          22 (27%)
                                                                    Age (median, years)                 36 (range: 19–68)  31 (range: 18–69)
Medians and ranges were calculated for the primary outcome,         Gender (n)
                                                                       Male                             37 (58%)           44 (54%)
with the percentile difference and 95% confidence intervals         Race (n)
calculated using the Hodges–Lehmann Estimation. Secondary              Caucasian                        31 (48%)           33 (40%)
outcomes of adequate sedation, complication rate and intub-            Black American                   16 (25%)           25 (30%)
                                                                       American Indian                    7 (11%)          14 (17%)
ation rate were analyzed with a Chi-Square test and 95% con-           Somali                             3 (5%)             2 (2.5%)
fidence intervals for the difference between two proportions.          Hispanic                           2 (3%)             2 (2.5%)
                                                                       Asian                              1 (2%)             1 (1%)
Data were entered into Microsoft Excel 2010 and analyzed               Mixed/Unknown                      4 (6%)             5 (6%)
with Stata (StataCorp, College Station, TX). Descriptive statis-    History of Mental Illness (n)       48 (75%)           55 (67%)
tics were used for the remaining variables.                            Depression                       19 (30%)           34 (41%)
                                                                       Bipolar Disorder NOS               9 (14%)            8 (12%)
                                                                       Anxiety Disorder NOS               8 (12%)          12 (15%)
                                                                       Schizophrenia                      3 (5%)             2 (2%)
Results                                                                Psychosis NOS                      3 (5%)             3 (3.5%)
                                                                       Schizoaffective Disorder           2 (3%)             3 (3.5%)
Characteristics of study subjects                                      Cluster B Personality Disorder     2 (3%)             2 (2%)
                                                                       Asperger syndrome                  1 (1.5%)            0
A total of 146 patients were enrolled. Sixty-four patients             Dementia                           1 (1.5%)            0
received ketamine, 82 received haloperidol. For all enrolled           Obsessive Compulsive Disorder      1 (1.5%)            0
                                                                       Post-traumatic Stress Disorder      0                 7 (8%)
subjects, median scene time was 22 minutes and median                  Traumatic Brain Injury              0                 3 (3.5%)
transport time was 8 minutes. Enrollment is delineated in              Fetal Alcohol Syndrome              0                 1 (1%)
Figure 1. Baseline demographics, vital signs, and laboratory        History of Chemical Dependency (n)  30 (47%)           59 (72%)
                                                                       Chemical Dependency NOS          15 (23%)           12 (15%)
values and ECG data were similar between groups (with the              Alcohol abuse                      9 (14%)          16 (20%)
exception of the initial heart rate and systolic blood pressure)       Stimulant abuse                    1 (1.5%)           2 (2%)
                                                                       Opioid abuse                        0                 1 (1%)
and are described in Tables 2 and 3. In the ketamine group,
                                                                    History of both Mental Illness and  25 (39%)           43 (52%)
the median dose was 5.2 mg/kg IM (range 1.7–8.5). With the             Chemical Dependency (n)
exception of a single patient, all patients in the ketamine         Initial ED vital signs             Median (range)     Median (range)
                                                                       Weight (kg)a                    79.6 (47.1–147.6)  72.4 (61–100)
group received at least 3 mg/kg. In the haloperidol group, 5           Heart rate (beats/min)          110 (57–158)        93 (62–154)
patients received an initial dose of 5 mg IM, the rest received        Systolic blood pressure (mmHg)  148 (67–205)       119 (77–179)
10 mg IM.                                                              Respiratory rate (breaths/min)   17 (8–26)          16 (10–30)
                                                                       Pulse oximetry (%)              97 (88–100)        96 (82–100)
   Legally authorized representatives (LARs) who could pro-            Temperature ( C)                36.8 (33.9–40.3)   36.6 (35.6–38.3)
vide consent for the patient were present in only 6% of cases.      a
                                                                     Weights were only intermittently recorded (n ¼ 35 for ketamine, n ¼ 7 for
In 82% of cases a LAR was not present to provide consent; in        haloperidol).
                                                                                                                                       CLINICAL TOXICOLOGY             559


Table 3. Presenting ED laboratory and ECG data.                                       Table 4. Complications.
                                      Ketamine                   Haloperidol                                                    Ketamine                     Haloperidol
Median (range)                                                                        Hypersalivationa                         38% (21/56)                     0   (0/69)
Serum lactate (mmol/L)         2.6   (1.2–14.8) n ¼ 37     2.4   (0.9–6.1) n ¼ 12     Emergence Reaction                       10% (5/52)                      0   (0/69)
Venous pH                     7.34   (7.17–7.52) n ¼ 37   7.38   (7.25–7.53) n ¼ 12   Vomiting                                  9% (5/57)                     3%   (2/71)
Serum potassium (mmol/L)       3.7   (2.7–5.4) n ¼ 50      3.6   (2.6–4.2) n ¼ 31     Dystonia                                  5% (3/56)                     3%   (2/69)
Breath ethanol (mg/dL)        120    (0–340) n ¼ 23       160    (0–490) n ¼ 70       Laryngospasm                              5% (3/55)                      0   (0/69)
Serum ethanol (mg/dL)         220    (0–320) n ¼ 27          0   (0–280) n ¼ 5        Akathisia                                 2% (1/53)                      0   (0/69)
QTc interval (miliseconds)a   414    (355–465) n ¼ 44     418    (314–483) n ¼ 23     Deaths                                      0                           1%   (1/82)
a                                                                                     a
Computer calculation using Bazett’s formula.                                          Treatments for hypersalivation: suctioning (4), atropine (6), intubation (11).

the remaining 12% of cases, it was not recorded if a LAR was
present to give consent.                                                              Table 5. Primary indications for intubation.
                                                                                                                            Ketamine (n ¼ 25)        Haloperidol (n ¼ 3)
                                                                                      Not Protecting Airway NOS               32%    (n ¼ 8)             33% (n ¼ 1)
Main results                                                                          Hypersalivation                         16%    (n ¼ 4)                 0
                                                                                      Refractory Agitation                    12%    (n ¼ 3)             67% (n ¼ 2)
Time to adequate sedation was significantly faster in the keta-                       Apnea                                   12%    (n ¼ 3)                 0
mine group. Median time to adequate sedation for the keta-                            Aspiration/Vomiting                     12%    (n ¼ 3)                 0
                                                                                      Laryngospasm                             8%    (n ¼ 2)                 0
mine group was 5 minutes (range 0.4–23) vs. 17 minutes (range                         Seizure                                  4%    (n ¼ 1)                 0
2–84) in the haloperidol group (p < 0.0001, difference                                Traumatic Injuries                       4%    (n ¼ 1)                 0
12 minutes, 95% CI: 9–15). Ninety-five percent (61/64) of
patients in the ketamine group achieved adequate sedation pre-                        Table 6. Urine drug screen results.
hospital compared to 65% (53/82) of patients in the haloperidol                                                                Ketamine (n ¼ 30)     Haloperidol (n ¼ 7)
group (p < 0.0001, difference 0.3, 95% CI 0.18–0.42). Five per-                       Antidepressantsa                                   7                    1
                                                                                      Benzodiazepines                                    4                    0
cent of patients in the ketamine arm (3/64) required additional                       Cocaine                                            2                    1
sedation prehospital (1 dose each of midazolam IM, ketamine                           Diphenhydramine                                    6                    0
                                                                                      Ketamine                                          28                    0
IM, and ketamine IV) whereas 20% of patients in the haloperidol
                                                                                      Haloperidol                                        0                    2
group required a second injection prehospital (15 doses of mid-                       Lysergic Acid Diethylamide                         1                    0
azolam, 1 dose of haloperidol). The complication rate was sig-                        Opioidsb                                           2                    2
                                                                                      Phenethylaminesc                                  10                    1
nificantly higher in the ketamine group. Complications occurred                       Phencyclidine                                      0                    1
in 49% (27/55) of patients receiving ketamine vs. 5% (4/82) in                        Second Generation Antipsychoticsd                  8                    0
the haloperidol group (p < 0.0001, difference 44%, 95% CI                             Tetrahydrocannabinol                               1                    0
                                                                                      Negative Screens                                   1                    0
0.3–0.57). Specific complications are delineated in Table 4. For                      a
                                                                                        Bupropion [1], citalopram [4 (1 in haloperidol group)], mirtazapine [1], trazo-
patients who had a weight recorded (n ¼ 35), median ketamine                          done [1], venlafaxine [1].
dose was 5.2 mg/kg (n ¼ 23, range 4.0–8.5 mg/kg) in the group                         b
                                                                                        Fentanyl [1], hydrocodone [2 in haloperidol group], oxycodone [1].
                                                                                      c
experiencing complications and 5.1 mg/kg (n ¼ 14, range                                 Amphetamine [1], methamphetamine [7 (1 in haloperidol group)], methylene-
                                                                                      dioxymethamphetamine [1], methylphenidate [1].
1.7–6.25 mg/kg) in the group without complications.                                   d
                                                                                        Clozapine [4], olanzapine [2], quetiapine [2].
    Intubation rate was also significantly higher in the keta-
mine group; 39% (25/64) of patients receiving ketamine were                           Table 7. EMS impressionsa.
intubated vs. 4% (3/82) of patients receiving haloperidol                                                                         Ketamine (n)           Haloperidol (n)
(p < 0.0001, difference 35%, 95% CI 23–48%). For intubated                            Agitated combative                                29                        21
patients in the ketamine group who had a weight recorded                              Substance abuse                                    7                        23
(n ¼ 35), median dose was 5.2 mg/kg (n ¼ 24, range                                    Behavorial                                        16                         8
                                                                                      Altered mental status                              2                        10
4.0–8.5 mg/kg) in the intubated group and 5.1 mg/kg (n ¼ 13,                          Traumatic injury or mechanism                      4                         7
range 1.7–6.25 mg/kg) in the group not intubated. No intuba-                          Overdose                                           0                         4
tions occurred prehospital. Primary indications for intubation                        Seizure                                            0                         1
                                                                                      a
as recorded by research associates upon querying the intu-                            EMS impression unavailable for 14 subjects.

bating physician are in Table 5. This table includes only the                         receiving ketamine was 60 hours (n ¼ 42, range: 4–894) versus
primary indication for intubation as assigned by the intubat-                         130 hours (n ¼ 16, range: 10–1034) for haloperidol. Physicians
ing physician. Some patients had more than one indication                             more commonly ordered a urine drug screen if the patient
for intubation, such as hypersalivation.                                              received ketamine (n ¼ 30) vs. haloperidol (n ¼ 7). Results are
    Disposition of patients receiving ketamine was as                                 delineated in Tables 3 and 6. Prehospital (paramedic) diagno-
follows; home (n ¼ 12, 19%), acute psychiatric services (n ¼ 15,                      ses are recorded in Table 7. Final discharge diagnoses either
23%), homeless shelter (n ¼ 2, 3%), floor admission (n ¼ 7,                           from the ED or inpatient wards are delineated in Table 8.
11%), ICU admission (n ¼ 28, 44%). Disposition of patients
receiving haloperidol was as follows; home (n ¼ 43, 52%),
detoxification center (n ¼ 3, 4%), acute psychiatric services
                                                                                      Discussion
(n ¼ 20, 24%), homeless shelter (n ¼ 3, 4%), floor admission
(n ¼ 7, 9%), ICU admission (n ¼ 5, 6%), workhouse (n ¼ 1, 1%).                        Acute undifferentiated agitation in the prehospital environ-
For admitted patients, median time in hospital for patients                           ment is both commonly encountered and poorly studied.
560       J. B. COLE ET AL.


Table 8. Final discharge diagnoses.                                              laryngospasm required intubation, which stands in contradis-
                                                          Ketamine Haloperidol   tinction to the typical course of ketamine-associated laryngo-
                                                             (n)       (n)       spasm where oxygen and bag-valve-mask ventilation is
Patients discharged from ED (total)                          29        70        adequate treatment.[25] Vomiting occurred at a rate of 9% in
  Acute kidney injury                                         0         1
  Agitation                                                  17        13        the ketamine group, similar to previous literature.[26] The
  Altered mental status                                      16        49        occurrence of akathisia and dystonia in patients who received
  Alcohol intoxication                                        9        39        ketamine is unexpected given ketamine’s mechanism of
  Anxiety disorder                                            1         1
  Closed head injury                                          0         3        action, however it is possible these were unrecognized emer-
  Drug intoxication                                           2         2        gence reactions or patients in a partially dissociated state.
  Explosive disorder                                          1         0        Emergence reactions occurred in 10% of patients receiving
  Infection                                                   1         2
  Laceration                                                  3         6        ketamine, also similar to previous literature.[21]
  Overdose                                                    0         2           The 39% rate of intubation for patients who received keta-
  Psychosis                                                   4         7        mine in these data is quite high. This is particularly surprising
  Sexual assault                                              0         2
  Suicide attempt                                             1         3        as this study included only patients with a lesser degree of
  Suicidal ideation                                           6         6        agitation (AMSS ¼ þ2 and þ3) than is typically described in
Patients discharged from inpatient medical ward (total)      35        12        the prehospital ketamine literature where the vast majority of
  Accelerated hypertension                                    2         1
  Acute hypoxic respiratory failure                                              patients would score þ4 on the AMSS. In fact, the intubation
     due to alcohol/trauma                                    1          1       rate observed in the present study is high even compared to
     unspecified                                              5          0       patients with more profound agitation, up to and including
  Acute kidney injury                                         6          3
  Acute toxic encephalopathy                                                     patients with excited delirium syndrome. For reference,
     due to alcohol                                           8          2       excited delirium syndrome patients would all score þ4 on the
     due to PCP                                               0          1       AMSS. In a retrospective case series of 49 patients reported
     unspecified                                             10          4
  Agitation/altered mental status                             3          3       by Burnett et al receiving IM ketamine 5 mg/kg for prehospi-
  Alcohol withdrawal                                          2          1       tal agitation, they observed a 29% intubation rate.[27] The
  Anemia                                                      0          2       majority of patients in this case series were diagnosed with
  Electrolyte disturbance                                     7          4
  Frostbite                                                   1          0       the confounder of alcohol intoxication, and the indication for
  High output heart failure                                   0          1       intubation was most commonly noted as ‘‘failure to protect
  Hypotension (unspecified)                                   0          2       airway.’’ Contrary to Burnett et al,[27] we did not observe a
  Infection                                                   1          1
  Lactic acidosis                                             6          1       positive association between higher doses of ketamine and
  Rhabdomyolysis                                              3          1       intubation. This lack of association is consistent with previ-
  Sympathomimetic abuse                                       5          0       ously published procedural sedation literature [9] as well as a
  Substance-induced psychosis                                 1          0
  Traumatic injuries                                          3          1       larger retrospective study more recently published.[18]
                                                                                 Further study is needed to determine if a link exists between
In this study, ketamine was superior in terms of time to                         higher doses of ketamine and intubation. Keseg et al.
adequate sedation. The median time to adequate sedation of                       observed a similar intubation rate of 22% in a similar retro-
5 minutes with ketamine is consistent with both procedural                       spective case series of 36 patients, the vast majority of
sedation literature [8] as well as retrospective data on patients                patients received IM ketamine 4 mg/kg.[28] In contrast to the
with prehospital acute undifferentiated agitation.[22] Such                      Burnett and Keseg data, Scheppke et al. observed a very low
rapid sedation is ideal to facilitate patient care and facilitates               intubation rate of 4% in a retrospective series of 52 patients
field safety for the patient and paramedics. The median time                     receiving 4 mg/kg of IM ketamine for prehospital agita-
to adequate sedation of 17 minutes for haloperidol is similar                    tion.[11] In this series only 2 patients were intubated, and the
to previous published work both in the prehospital environ-                      authors thought these intubations were related to co-adminis-
ment [5] and the emergency department.[23] Many EMS sys-                         tered midazolam. However, this data is limited to prehospital
tems, including the system in which this study was                               records, is not prospective, and does not comment upon ED
performed, have transport times similar to or shorter than                       course for these patients.
17 minutes, calling into question the effectiveness of haloperi-                    The intubation rate of 39% in the present study is notable,
dol for prehospital acute undifferentiated agitation.                            as the comparison group receiving haloperidol was intubated
Furthermore, in these data, 20% of patients receiving halo-                      only 4% of the time. As noted in the work by Burnett, et al,
peridol required a second sedative injection. The additional                     indication for intubation is often quite vague in this patient
risk to prehospital providers of introducing a second needle                     population.[23] In the present study, ‘‘not protecting airway
into a high-risk patient encounter [24] also calls into question                 NOS’’ was the most common indication for intubation. It may
the appropriateness of haloperidol as a single agent.                            be, in fact, that the receiving emergency physicians were
    While time to adequate sedation favors ketamine, side                        either uncomfortable with a dissociated patient, or may have
effect profile favors haloperidol. Nearly half of patients receiv-               misapplied the often quoted axiom of ‘‘intubation for a
ing ketamine experienced some kind of adverse event, some                        Glasgow Coma Scale (GCS) of 8.[29] ‘‘A patient dissociated
of which were significant. Laryngospasm occurred in 5% of                        from ketamine most certainly cannot be evaluated properly
patients receiving ketamine, much higher than the 0.3% rate                      by the GCS, as they would appear to have a GCS of 3. In this
typically found in patients undergoing procedural sedation.[8]                   context, it may be better described as ‘‘GCS 3K’’ to denote
It is also notable that 2 of the 3 patients that experienced                     the influence of the dissociative anesthetic on the scoring.
                                                                                                               CLINICAL TOXICOLOGY           561


Nonetheless, this raises the question of whether patients are       required. Though our previous work on agitation in the ED
being intubated simply for a perceived GCS of 3. While this is      revealed only a small fraction of agitated patients are con-
certainly possible, the side effect profile seen in these data      sentable via LAR15, it was unclear if consent via LAR would be
suggests otherwise. For instance, 3 of 64 patients (4.7%) given     possible in the prehospital environment. As only 6% of
ketamine were found to have apnea. While the procedural             patients in the present study had a LAR present at the scene,
sedation literature suggests apnea occurs with a recom-             we believe further work in this area will require Exception
mended dose of IM ketamine at 4–5 mg/kg, at a rate closer           From Informed Consent if prehospital agitation is to be
to 0.8% [7] and is often transient, our observed rate was           studied in a randomized fashion.
much higher with two apneic patients requiring intubation.              The applicability of these data to the proper patient popu-
While the etiology of this is unclear, this may be a reflection     lation is also critical. These data in no way apply to patients
of co-intoxication, most commonly with ethanol. The synergis-       with excited delirium syndrome, a patient population that is
tic effects of concomitant exposure to multiple sedative-hyp-       far more ill than those enrolled in the present study. Patients
notic medications causing CNS depression is well described in       with excited delirium syndrome experience profound agita-
both toxicology [30] and procedural sedation literature.[31]        tion leading to metabolic acidosis, hyperthermia and
While specific data on an interaction of ketamine and ethanol       extremely violent behavior that represent an immediate life-
is lacking, it is conceivable the presence of ethanol in the set-   threat to both the patient and their caregivers.[33] These
ting of ketamine administration may prolong the typically           patients require rapid sedation to bring their metabolic
brief course of ketamine-related apnea. The same rationale          abnormalities under control, for which ketamine is an ideal
could apply to other CNS depressants, which based on avail-         agent.[34] Isbister and colleagues recently observed ketamine
able urine drug screens (Table 6) was very common in this           to be effective in patients with excited delirium syndrome
patient population.                                                 even after more traditional agents, including droperidol and
                                                                    midazolam, had failed.[35] Despite the high intubation rate
                                                                    and side effect profile observed with ketamine in the present
Limitations                                                         study, the risk-benefit ratio of ketamine is still favorable in
The primary limitations of the present study are its lack of        the critically ill excited delirium syndrome population.
randomization and blinding. There is some evidence that
paramedics were less likely to sedate this patient population
                                                                    Conclusions
when the only available sedative was ketamine as enrollment
was lower during this period. This may have introduced bias         Ketamine was superior to haloperidol in terms of time to
in that only sicker, more agitated patients received ketamine       adequate sedation for severe prehospital acute undifferenti-
during that portion of the study. This may have been partially      ated agitation in this prospective observational trial. The
mitigated by the inclusion criteria of a standardized agitation     median time to adequate sedation of 17 minutes for haloperi-
score, however paramedics may have been willing to tolerate         dol suggests its use as monotherapy is a poor choice for EMS
the patient’s agitation during the ketamine arm whereas they        systems with short transport times or where the need for
may have administered sedatives during the haloperidol arm.         fairly rapid behavior control is indicated. Ketamine, however,
Furthermore, a lack of blinding may have resulted in add-           is associated with significantly higher complication and intub-
itional testing in the ketamine arm. For instance, urine drug       ation rates. These data suggest that using ketamine for pre-
screens were ordered much more frequently in the ketamine           hospital agitation needs to be balanced against the context
group. No conclusions can be drawn regarding rates of intoxi-       of risk vs. benefit. Lastly, the absence of legally authorized
cation on stimulants between the two groups because sam-            representatives to provide consent suggests informed consent
pling occurred at a much higher rate in the ketamine arm.           is not feasible when studying this patient population.
We suspect this is both due to the dissociated state of the
patients as well as an institutional electronic medical record
                                                                    Disclosure statement
order set frequently used on patients who are intubated in
the ED.                                                             The authors report no conflicts of interest. The authors alone are respon-
    A lack of randomization could have led to unequal groups,       sible for the content and writing of this article.
however baseline demographics and vital signs were similar
between groups with the exceptions of initial heart rate, sys-      References
tolic blood pressure, and weight. The discrepancies in weight
are likely due to sampling error, as many patients did not           [1]   Pajonk FG, Schmitt P, Biedler A, et al. Psychiatric emergencies in
                                                                           prehospital emergency medical systems: a prospective comparison
have a recorded weight. The higher initial heart rates and sys-            of two urban settings. Gen Hosp Psychiatry. 2008;30:360–366.
tolic blood pressure observed in patients who received keta-         [2]   Maguire BJ, Smith S. Injuries and fatalities among emergency
mine were expected given the adrenergic effects of                         medical technicians and paramedics in the United States. Prehosp
ketamine.[32]                                                              Disaster Med. 2013;28:376–382.
    Randomization was not possible in the current design of          [3]   Hick JL, Smith SW, Lynch MT. Metabolic acidosis in restraint-associ-
                                                                           ated cardiac arrest: a case series. Acad Emerg Med.
this study as its introduction would clearly no longer repre-              1999;6:239–243.
sent minimal risk to the patient and either an Exception From        [4]   Moritz F, Goulle JP, Girault C, et al. Toxicological analysis in agi-
Informed Consent protocol or consent from a LAR would be                   tated patients. Intensive Care Med. 1999;25:852–854.
562      J. B. COLE ET AL.


 [5]   Weiss S, Peterson K, Cheney P, et al. The use of chemical restraints    [21]   Miner JR, Moore JC, Austad EJ, et al. Randomized, double-blinded,
       reduces agitation in patients transported by emergency medical                 clinical trial of propofol, 1:1 propofol/ketamine, and 4:1 propofol/
       services. J Emerg Med. 2012;43:820–828.                                        ketamine for deep procedural sedation in the emergency depart-
 [6]   Isenberg DL, Jacobs D. Prehospital agitation and sedation trial                ment. Ann Emerg Med. 2015;65:479–488.e2.
       (PhAST): a randomized control trial of intramuscular haloperidol        [22]   Burnett AM, Salzman JG, Griffith KR, et al. The emergency depart-
       versus intramuscular midazolam for the sedation of the agitated                ment experience with prehospital ketamine: a case series of 13
       or violent patient in the prehospital environment. Prehosp                     patients. Prehosp Emerg Care. 2012;16:553–559.
       Disaster Med. 2015;30:491–495.                                          [23]   Thomas H, Jr, Schwartz E, Petrilli R. Droperidol versus haloperidol
 [7]   Macht M, Mull AC, McVaney KE, et al. Comparison of droperidol                  for chemical restraint of agitated and combative patients. Ann
       and haloperidol for use by paramedics: assessment of safety and                Emerg Med. 1992;21:407–413.
       effectiveness. Prehosp Emerg Care. 2014;18:375–380.                     [24]   Leiss JK, Sousa S, Boal WL. Circumstances surrounding occupa-
 [8]   Ho JD, Nystrom PC, Calvo DV, et al. Prehospital chemical restraint             tional blood exposure events in the national study to prevent
       of a noncommunicative autistic minor by law enforcement.                       blood exposure in paramedics. Ind Health. 2009;47:139–144.
       Prehosp Emerg Care. 2012;16:407–411.                                    [25]   Burnett AM, Watters BJ, Barringer KW, et al. Laryngospasm
 [9]   Green SM, Roback MG, Kennedy RM, et al. Clinical practice guide-               and hypoxia after intramuscular administration of ketamine to
       line for emergency department ketamine dissociative sedation:                  a patient in excited delirium. Prehosp Emerg Care. 2012;
       2011 update. Ann Emerg Med. 2011;57:449–461.                                   16:412–414.
[10]   Green SM, Clark R, Hostetler MA, et al. Inadvertent ketamine over-      [26]   Strayer RJ, Nelson LS. Adverse events associated with ketamine for
       dose in children: clinical manifestations and outcome. Ann Emerg               procedural sedation in adults. Am J Emerg Med.
       Med. 1999;34:492–497.                                                          2008;26:985–1028.
[11]   Ho JD, Smith SW, Nystrom PC, et al. Successful management of            [27]   Burnett AM, Peterson BK, Stellpflug SJ, et al. The association
       excited delirium syndrome with prehospital ketamine: two case                  between ketamine given for prehospital chemical restraint with
       examples. Prehosp Emerg Care. 2013;17:274–279.                                 intubation and hospital admission. Am J Emerg Med.
[12]   Pritchard A, Le Cong M. Ketamine sedation during air medical                   2015;33:76–79.
       retrieval of an agitated patient. Air Med J. 2014;33:76–77.             [28]   Keseg D, Cortez E, Rund D, et al. The use of prehospital ketamine
[13]   Le Cong M, Gynther B, Hunter E, et al. Ketamine sedation for                   for control of agitation in a metropolitan firefighter-based EMS
       patients with acute agitation and psychiatric illness requiring aero-          system. Prehosp Emerg Care. 2015;19:110–115.
       medical retrieval. Emerg Med J. 2012;29:335–337.                        [29]   Duncan R, Thakore S. Decreased glasgow coma scale score does
[14]   Scheppke KA, Braghiroli J, Shalaby M, et al. Prehospital use of i.m.           not mandate endotracheal intubation in the emergency depart-
       ketamine for sedation of violent and agitated patients. West J                 ment. J Emerg Med. 2009;37:451–455.
       Emerg Med. 2014;15:736–741.                                             [30]   Worthley LI. Clinical toxicology: part I. Diagnosis and
[15]   Melamed E, Oron Y, Ben-Avraham R, et al. The combative multi-                  management of common drug overdosage. Crit Care Resusc.
       trauma patient: a protocol for prehospital management. Eur J                   2002;4:192–215.
       Emerg Med. 2007;14:265–268.                                             [31]   Kennedy RM, Porter FL, Miller JP, et al. Comparison of fentanyl/
[16]   General requirements for informed consent. Code of Federal                     midazolam with ketamine/midazolam for pediatric orthopedic
       Regulations, Title 45, Part 46.116(d).                                         emergencies. Pediatrics. 1998;102:956–963.
[17]   Hick JL, Ho JD. Ketamine chemical restraint to facilitate rescue of a   [32]   Mion G, Villevieille T. Ketamine pharmacology: an update (pharma-
       combative ‘‘jumper’’. Prehosp Emerg Care. 2005;9:85–89.                        codynamics and molecular aspects, recent findings). CNS Neurosci
[18]   Olives TD, Nystrom PC, Cole JB, et al. Intubation of profoundly agi-           Ther. 2013;19:370–380.
       tated patients treated with prehospital ketamine. Prehosp Disaster      [33]   Vilke GM, DeBard ML, Chan TC, et al. Excited delirium syndrome
       Med. [article in press].                                                       (ExDS): defining based on a review of the literature. J Emerg Med.
[19]   Code of Federal Regulations, Title 21, Part 50.24. Guidance for                2012;43:897–905.
       Institutional Review Boards, Clinical Investigators, and Sponsors       [34]   Green SM, Andolfatto G. Let’s "take ’em down" with a ketamine
       Exception from Informed Consent Requirements for Emergency                     blow dart. Ann Emerg Med. 2016. [Epub ahead of print]. doi:
       Research.                                                                      10.1016/j.annemergmed.2016.01.002.
[20]   Martel M, Sterzinger A, Miner J, et al. Management of acute undif-      [35]   Isbister GK, Calver LA, Downes MA, et al. Ketamine as rescue treat-
       ferentiated agitation in the emergency department: a randomized                ment for difficult-to-sedate severe acute behavioral disturbance in
       double-blind trial of droperidol, ziprasidone, and midazolam. Acad             the emergency department. Ann Emerg Med. 2016. [Epub ahead
       Emerg Med. 2005;12:1167–1172.                                                  of print]. doi: 10.1016/j.annemergmed.2015.11.028.
308 J.PG
Indian   ISSUE2005;
       Anaesth. : AIRWAY
                    49 (4) : MANAGEMENT
                             308 - 318                                 INDIAN JOURNAL OF ANAESTHESIA, AUGUST 2005
                                                                                                              308



       COMPLICATIONS OF ENDOTRACHEAL INTUBATION AND
           OTHER AIRWAY MANAGEMENT PROCEDURES
                                        Dr. Divatia J. V.1 Dr. Bhowmick K.2

Introduction                                                            intubation or may be more prone to physical or
        Airway management is a fundamental aspect of                    physiological trauma during intubation.
anaesthetic practice and of emergency and critical care
                                                                  4.    Complications are more likely during emergency
medicine. Endotracheal intubation (ETI) is a rapid, simple,
                                                                        situations.
safe and non surgical technique that achieves all the goals
of airway management, namely, maintains airway                    Anaesthesia related factors
patency, protects the lungs from aspiration and permits           The anaesthesiologists:
leak free ventilation during mechanical ventilation, and          1.   The knowledge, technical skills and crisis management
remains the gold standard procedure for airway management.             capabilities of the anaesthesiologists play a vital role
There are also several alternatives to ETI, both for elective          in the occurrence and outcome of complications during
airway management as well as for emergency airway                      airway management.
management when ETI is difficult or has failed. These
devices include the laryngeal mask airway and the                 2.    A hurried intubation, without adequate evaluation of
combitube. Both ETI and the use of the other airways are                the airway or preparation of the patient or the
associated with complications, some of them life threatening.           equipment is more likely to cause damage.
It is essential for anaesthesiologists to be aware of these       Equipment
complications, and to have an effective strategy to prevent       1.   The shape of the standard endotracheal tube (ETT)
and manage these complications when they arise. A large                results in maximal pressure being exerted on the
number of complications have been described. It is beyond              posterior aspect of the larynx. The degree of damage
the scope of this article to deal with each in detail; emphasis        to these areas depends on the size of the tube and the
will be laid on the major, potentially life threatening and            duration of intubation.
preventable complications.
                                                                  2.    Use of stylets and bougies predispose to trauma.
Complications associated with ETI
Predisposing factors for complications1                           3.    Additives to plastic may provoke tissue irritation.
       The incidence and occurrence may depend on several         4.    Sterilization of plastic tubes with ethylene oxide may
factors. These include:                                                 lead to production of toxic ethylene glycol if adequate
                                                                        time for drying has not been allowed.
Patient factors
                                                                  5.    Cuff related injuries might occur with the use of high
1.   Complications are likely in infants, children and adult
                                                                        pressure cuffs or inappropriate use of low pressure
     women, as they have a relatively small larynx and
                                                                        cuffs.
     trachea and are more prone to airway oedema.
2.   Patients who have a difficult airway are more prone                  Complications that may be associated with ETI2 are
     to injury as well as hypoxic events.                         listed in Table 1. Flemming classifies hazards of ETI as
                                                                  those that require immediate recognition and management,
3.   Patients with a variety of congenital as well as chronic
                                                                  those related to tissue erosion and healing, and those of
     acquired disease may experience either difficult
                                                                  lesser significance such as minor trauma.1

 1. M.D., Prof., Officer-in-Charge, Critical Care                 I. Complications requiring immediate recognition and
 2. M.D., Sr. Registrar                                           management
    Department of Anaesthesia, Critical Care and Pain
    Tata Memorial Hospital, Dr. E. Borges Marg,                   Failed intubation
    Parel, Mumbai - 400012.                                              The difficult airway and failed intubation encompass
    Correspond to :                                               a spectrum including difficult mask ventilation, difficult
    Dr. J. V. Divatia
    E-mail : jdivatia@vsnl.com                                    laryngoscopy, difficult intubation and failed intubation.
                                                                  The most dreaded situation is a cannot-ventilate-cannot-
                                               3
DIVATIA, BHOWMICK : ENDOTRACHEAL INTUBATION : COMPLICATIONS                                                                             309



 Table - 1 : Complicaion of ETI2
                                                                             respiratory events. Death or brain damage occurred in 85%
                                                                             of these cases. The main problems were inadequate
             At the time                        While the ETT                ventilation (38%), substandard care (90%), oesophageal
            of intubation                        is in place                 intubation (18%) and failure to identify problem (48%).
 Failed intubation                          Tension pneumothorax
                                                                             The approach to a difficult airway and the management
 Spinal cord and vertebral column injury    Pulmonary aspiration
                                                                             of the difficult airway as well as failed intubation has
                                                                             been outlined in the ASA difficult airway algorithm.3,4
 Occlusion of central artery of             Airway obstruction
 the retina and blindness                                                    It is beyond the scope of this article to discuss the algorithm
 Corneal abrasion                           Disconnection and dislodgement   in detail. Methods of emergency ventilation in a CVCI
 Trauma to lips, teeth, tongue and nose     Tracheal tube fire
                                                                             situation include use of the laryngeal mask, combitube
 Noxious autonomic reflexes                 Unsatisfactory seal
                                                                             or transtracheal jet ventilation. Cricothyrotomy (not
                                                                             tracheostomy) is the preferred method of surgical access
 Hypertension, tachycardia,                 Leaky circuits
 bradycardia and arrhythmia                                                  to the airway in an emergency such as a CVCI problem.
 Raised intracranial and                    Swallowed ETT                    Complications associated with the laryngeal mask and
 intraocular tension                                                         combitube are detailed in a later section. The major
 Laryngospasm                                                                problem with jet ventilation is the risk of barotrauma due
 Bronchospasm                                                                to pressure of the oxygen jet.7,8 The risk increases if the
 Laryngeal trauma                                                            airway is obstructed. The ventilatory rate should be
 Cord avulsions, fractures and                                               restricted to the minimum required to prevent life
 dislocation of arytenoids                                                   threatening hypoxia (4-6/min) and a cricothyrotomy or
 Airway perforation                                                          tracheostomy undertaken without delay. A second 20G
 Nasal, retropharyngeal, pharyngeal,                                         cannula can be inserted to vent the expired gases.
 uvular, laryngeal, tracheal, oesophageal
 and bronchial trauma                                                        Oesophageal intubation
 Oesophageal intubation                                                              Prompt recognition of oesophageal intubation is vital
 Bronchial intubation                                                        to prevent hypoxia in the apnoeic patient. It may be
                                                                             recognized by gurgling sounds over the epigastrium on
        During extubation                      After intubation              auscultation, abdominal distension and absence of breath
 Difficult extubation                       Sore throat
                                                                             sounds on the thorax. However all such clinical tests are
 Cuff related problems                      Laryngeal oedema
                                                                             flawed, and precious lives and brains have been lost by
                                                                             relying on clinical signs of oesophageal intubation. The
 ETT sutured to trachea or bronchus         Hoarseness
                                                                             only certain method of confirming correct placement of the
 Laryngeal oedema                           Nerve injury
                                                                             ETT is to visualise its passage though the vocal cords;
 Aspiration of oral or gastric contents     Superficial laryngeal ulcers
                                                                             unfortunately this is not possible during a difficult
                                            Laryngeal granuloma              intubation, a common situation in which oesophageal
                                            Glottic and subglottic           intubation occurs. End tidal CO2 monitoring is essential to
                                            granulation tissue
                                                                             confirm tracheal placement of the ETT. Passage of a
                                            Laryngeal synechiae
                                                                             fibreoptic bronchoscope through the ETT and visualization
                                            Vocal cord paralysis and         of the tracheal rings and carina also confirms tracheal
                                            aspiration
                                                                             placement, but is not universally available. Hypoxemia
                                            Laryngotracheal membrane
                                                                             occurring soon after ETI may be due to unrecognised
                                            Tracheal stenosis                oesophageal intubation. Every attempt should be made to
                                            Tracheomalacia                   confirm correct placement. There may sometimes be
                                            Tracheo-oesophageal fistula      difficulty in deciding whether the tube has been correctly
                                            Tracheo-innominate fistula       placed; if there is any doubt, the tube should be withdrawn
                                                                             and reintroduced. The old maxim “when in doubt, take it
intubate (CVCI) situation in an apnoeic anaesthetized                        out” still holds true.
patient.3,4 This is a brain and life threatening emergency
occurring in about 1in 10,000 anaesthetics. Failure to achieve               Bronchial intubation
oxygenation will result in death or hypoxic brain damage.                            Endobronchial intubation occurs if too long a tube is
Repeated attempts at intubation result in more morbidity,                    used and inserted into one of the mainstem bronchi.
and the number of attempts should be restricted to three.5                   Endobronchial intubation is most common when the distance
In an analysis of 1541 claims,6 there were 522 (34%) adverse                 for the tube tip to be placed properly above the carina yet
310     PG ISSUE : AIRWAY MANAGEMENT                                     INDIAN JOURNAL OF ANAESTHESIA, AUGUST 2005


below the vocal cords is minimal, as in small children.                     These responses, which also occur during tracheal
Standard formulae for the correct length of the ET tube to           extubation and suction, can be minimized by rapid, smooth
be inserted may serve as useful guidelines. The unintubated          ETI with adequate topical anaesthesia, analgesia, sedation
lung does not contribute to gas exchange, and the large              and perhaps the use of muscle relaxants to prevent coughing
volume of blood flowing through this lung results in a               and bucking during the procedure.
substantial right to left shunt resulting in hypoxia. In addition,
                                                                            Drugs that tend to block the response to airway
the intubated lung is hyperinflated, receiving the entire
                                                                     instrumentation may be used to blunt these noxious reflex
tidal volume, predisposing to overdistension and barotrauma.
                                                                     responses. These include fentanyl 3 to 4 mgkg-1, alfentanil,
Signs are those of arterial hypoxaemia, including cyanosis
                                                                     lignocaine 1.5 mgkg-1 i.v, a small dose of beta antagonist,
and laboured breathing. In addition, uptake of the inhalation
                                                                     sublingual nifedipine or intravenous nitroglycerine
anaesthetic agent may be impaired, resulting in an
unexpectedly light plane of anaesthesia. When endobronchial          Bronchospasm
intubation is discovered, the ETT should be withdrawn several               The presence of an ETT in the trachea produces
centimetres and the lungs inflated to expand atelectatic             reflex bronchoconstriction.11 Bronchospasm may be
areas. Fiberoptic bronchoscopy is the optimal diagnostic             especially severe in the lightly anaesthetized patient with
tool. The clinician must be extremely careful when withdrawing       reactive airways. Bronchospasm may be blunted by the
the tube in awkward positions or in the difficult airway.            prior administration of anticholinergics, steroids, inhaled
Note also that properly placed tubes may change their                b2-agonists, lignocaine (topical, nerve block, intravenous),
position during head movement or repositioning of the patient.9      and narcotics. After intubation, deepening anaesthesia with
                                                                     intravenous or inhaled agents and the administration of
Spinal cord and vertebral column injury
                                                                     inhaled or intravenous b-agonists are helpful. It is important
       Extension of the cervical spine during laryngoscopy
                                                                     to ensure that the audible wheezing is not due to mechanical
may cause trauma to the spinal cord resulting in quadriplegia.
                                                                     obstruction of the tube or other causes, such as tension
This is more likely in patients with cervical spine fractures
                                                                     pneumothorax, or heart failure.
or malformations, tumours or osteoporosis. In patients with
suspected instability of the cervical vertebrae, the head            Drying of mucosa and effects on mucociliary function
must be maintained in a neutral position during laryngoscopy                The ETT bypasses the humidifying mechanisms in
and intubation at all times; hyperextension is strictly avoided.     the nose and upper trachea. Inadequate humidification leads
The head may be stabilised by in-line manual stabilisation           to drying of secretions, depressed ciliary motility and
by an assistant. Alternative techniques of airway management         impaired mucous clearance. The ETT also provides a surface
that do not involve neck manipulation, such as fibreoptic            for pathogenic organisms from the gastrointestinal tract and
intubation may be considered.                                        oropharynx to adhere to and provides direct access for
                                                                     these organisms into the respiratory tract.12
Noxious autonomic reflexes
       Hypertension, tachycardia, arrhythmias, intracranial          Laryngospasm
and intraocular hypertension                                               This may result from attempted intubation of the
                                                                     trachea under light anaesthesia. This can result in
         Laryngoscopy and ETI produce reflex sympathetic
                                                                     hypoventilation, inability to ventilate the lungs and hypoxia,
stimulation and are associated with raised levels of plasma
                                                                     and must be corrected by rapidly deepening the plane of
catecholamines, hypertension, tachycardia, myocardial
ischemia, depression of myocardial contractility, ventricular        anaesthesia or by giving a muscle relaxant.
arrhythmias and intracranial hypertension.10 Hypoxia and             Acute traumatic complications
hypercarbia aggravate the autonomic response. The
magnitude of the pressor response is related to the duration                 Injury to the lips, teeth, tongue, nose, pharynx,
of laryngoscopy, and may be severe during a difficult                larynx, trachea and bronchi can occur during laryngoscopy
intubation with multiple, prolonged attempts at laryngoscopy         and intubation. Traumatic complications have been
and intubation. These responses may be particularly                  extensively described in two excellent reviews.13,14 Most
deleterious in patients with hypertension, IHD, myocardial           traumatic complications do not result in major morbidity or
dysfunction and raised intraocular and intracranial pressure.        mortality. However, some require immediate recognition
In patients with limited coronary or myocardial reserve,             and management. In a review of closed 4,460 claims,15
myocardial ischemia or failure may follow. The patient               airway injuries accounted for 6%. The most frequent sites
with limited intracranial compliance or an intracranial              of injury were larynx (33%), pharynx (19%), and oesophagus
vascular anomaly may suffer serious intracranial hypertension        (18%). Tracheal and oesophageal injuries were more
or haemorrhage.                                                      frequent with difficult intubation. Difficult intubation, age
DIVATIA, BHOWMICK : ENDOTRACHEAL INTUBATION : COMPLICATIONS                                                                                  311


older than 60 yr and female gender were associated with           Disconnection and dislodgement
claims for pharyngo-oesophageal perforation.                              Accidental dislodgment of the ETT during anaesthesia
Oesophageal, tracheal and bronchial perforation                   is a potentially lethal complication. Extension of the neck
       Oesophageal perforation can occur with attempts at         may cause cephalad movement of the ETT tube. Poor or
intubation, especially in patients with a difficult airway or     loose fixation of the tube, excessive movement of the head
multiple attempts. Subcutaneous emphysema may be                  during surgery, inadequate access to the tube during head
noticed soon after intubation. Later, neck pain, difficulty in    and neck surgery or neurosurgery and heavy connectors
swallowing, neck erythema, and oedema may occur.                  producing drag on the circuit and ETT may lead to
Mediastinitis leading to sepsis may result in death or            dislodgement. It can be detected rapidly if airway pressure
serious morbidity. Placement of a nasogastric tube has            and capnography are being continuously monitored. In the
also been associated with oesophageal perforation.                intensive care unit, the longer a tube stays in-situ, the
                                                                  greater the chances of kinking, blockade and unplanned
        Tracheal laceration may occur due to overinflation        extubation, leading to hypoventilation and hypoxia.
of the ETT cuff, multiple intubation attempts, use of stylets,    Unplanned extubations have reported an incidence ranging
malpositioning of the tube tip, tube repositioning without        from 0.3–30 %.18,19 Inadequate sedation, agitation, inadequate
cuff deflation, inadequate tube size, vigorous coughing, and      nursing supervision and inadequate fixation of the ETT
nitrous oxide in the cuff. The risk is also greater in patients   predispose to accidental extubations in the ICU.20
with tracheal distortion caused by neoplasm or large lymph
nodes, weakness in the membranous trachea (seen in women          Failure to achieve satisfactory seal
or the elderly), chronic obstructive lung disease, and                   Inadequate cuff seal is a common problem, leading
corticosteroid therapy.                                           to hypoventilation during Mechanical Ventilation (MV) and
        Endobronchial injury can occur with instrumentation       aspiration of gastric contents. The common causes of leak
of the bronchi. Endotracheal tube guides or tube changers         during MV and their solutions are outlined in Table-2.
have been associated with endobronchial rupture.16                More serious causes21 include tracheomalacia and tracheo-
Placement of double-lumen ETTs has also been associated           oesophageal fistula [TEF]. Inflation of the cuff leads to
with tracheobronchial rupture.17                                  weakening of tracheal cartilage and widening of the trachea.
                                                                  Progressively increasing volumes of air are then required
       Airway perforation may occur anywhere from                 to maintain cuff seal.
the nose to the trachea. It may admit air into unusual
locations and manifest as subcutaneous emphysema,                  Table - 2 : Common problems leading to leak
pneumomediastinum and pneumothorax. When these                     during mechanical ventilation.21
occur, a search must be made for such perforations,               Problem                                  Solution
including by bronchoscopy. Nitrous oxide should be                Eccentric cuff inflation                 Checkcuff beforeinsertion
discontinued when pneumothorax or pneumomediastinum
                                                                  Incorrect cuff position, cuff at or      Check andadjust ETTposition,
is suspected. In awake patients, cough, hemoptysis and            abovevocalcords                          ensure cuff is in mid-trachea
cyanosis may occur.                                               Size of ETT is too small                 Change ETT, insert a larger ETT
Tension pneumothorax                                              Leak in inflation valve                  Attach3-waystopcockandkeepclosed
       This can lead to severe hypoxia and hypotension,                                                    tomaintainseal

and can occur after airway perforation during intubation          Leak in pilot balloon or valve           Cuttheconnectingtubedistaltoleaking
                                                                                                           parthousing and insert 22G needle
or due to barotrauma during IPPV. It must be suspected                                                     with 3-way stopcock into remaining
either when there is unexplained hypoxia and hypotension,                                                  tubing
or when they occur with any of the signs of airway                Leaking cuff, usually damaged            Change ETT
perforation. Airway pressure is increased, ventilation of         by teeth, nasal bone or Magill forceps
the lungs may be difficult, breath sounds are absent on the
affected side with a mediastinal shift to the opposite side,      Obstruction of the tube2,9
there is a hyper resonant note on percussion, and breath                This can be due to a number of reasons :
sounds are diminished or absent. An urgent X-ray chest            1.  Biting of the ETT.
confirms the diagnosis, but in the presence of
                                                                  2.      Kinking of the ETT.
cardiorespiratory compromise, the pneumothorax must be
urgently decompressed by inserting a wide bore cannula in         3.      Obstruction by material in the lumen of the tube. This
the 2nd interspace on the affected side.                                  includes inspissated secretions, blood clots, nasal
                                                                          turbinates, adenoids or a variety of foreign bodies.
312     PG ISSUE : AIRWAY MANAGEMENT                                    INDIAN JOURNAL OF ANAESTHESIA, AUGUST 2005


4.    Defective spiral embedded tubes. During manufacture,         2.    Wrapping exposed portions of the tube with
      air bubbles may form between layers. Blebs form                    aluminium tape.
      when these are steam sterilized with vacuum. Diffusion       3.    Inflating the cuff of the ETT with saline instead of air.
      of nitrous oxide into these blebs causes dissection of
      the walls with compression of the lumen.                     4.    Packing wet pledgets between the ETT and larynx and
                                                                         covering the external part of the ETT with wet drapes.
5.    Impaction of the tip of the tube against the tracheal
      wall may result in respiratory obstruction, particularly     5.    Use of helium-oxygen mixtures that are less supportive
      where the trachea contains a sharp bend, such as the               of combustion than oxygen alone or oxygen-nitrous
      thoracic inlet. The Murphy’s eye, incorporated into                oxide mixtures.
      many modern tubes, permits airflow to take place,                    When a fire in the airway occurs, the flow of oxygen
      even if this has occurred.                                   must be immediately stopped, saline poured on the ETT
6.    Herniation of the cuff over the lumen of the tube may        and the trachea extubated. Surgery is stopped, the trachea
      occur if the cuff of an old, perished tube is over           is reintubated and the patient given humidified oxygen. The
      inflated. This, again, will cause respiratory obstruction.   airway should be examined for burn injury and for any
                                                                   missing fragments of the ETT or its wrapping.
7.    Compression of the lumen of the tube by the cuff may
      be caused by over inflation of the cuff or by gradual        Difficult extubation 10
      diffusion of nitrous oxide onto the cuff during the          1.    The cuff may fail to deflate. It can be punctured by
      course of anaesthesia. This problem is more common                 a needle placed through the cricothyroid membrane
      when silicone rubber tubes are used.                               after the cuff is raised to this level.
       Obstruction of the ETT may manifest as increased
                                                                   2.    More serious and somewhat unusual causes of difficult
resistance to ventilation, high airway pressures and
                                                                         extubation include fixation of the ETT or pilot tube by
‘wheeze’. A blocked tube is an important cause of
                                                                         a Kirshner (K) wire used in head and neck surgery
intraoperative bronchospasm and must be ruled out
                                                                         or a suture placed from the pulmonary artery through
before bronchodilator therapy is given. ETT obstruction
                                                                         the trachea into the ETT. The nature of the surgical
may be prevented by careful attention to the type of ETT,
                                                                         procedure must be kept in mind when a tube will not
inspection and checking of the ETT and cuff prior to use,
                                                                         come out after cuff deflation or rupture, so as to
and by humidification of inspired gases. When ETT
                                                                         avoid trauma from vigorous extubation attempts.
obstruction is diagnosed, visual inspection, passage of a
                                                                         Direct or fiberoptic examination may be required.
suction catheter (or preferably a fiberoptic bronchoscope)
along with cuff deflation and 900 rotation of the tube will        Complications of extubation10
rule out several of these possibilities. If patency cannot be
                                                                         Airway obstruction, laryngospasm, and aspiration
restored, the ETT should be removed and replaced, if
                                                                   can occur. After intubations lasting 8 hours or more, airway
necessary over a tube exchanger.
                                                                   protection may be impaired for 4 to 8 hours.
Aspiration of gastric contents
                                                                           Sore throat is a complication of anaesthesia that
        While a cuffed tube protects the lungs from aspiration
                                                                   may have pharyngeal, laryngeal, and/or tracheal sources
of foreign material, aspiration does occur. The high volume
                                                                   and may occur in the absence of ETI. Factors that may
low pressure cuff has folds even after inflation through
                                                                   affect the incidence of sore throat include area of cuff
which fluid can pass into the trachea and lungs. The presence
                                                                   trachea contact, use of lignocaine ointment and size of the
of spontaneous ventilation, accumulation of fluid above the
                                                                   ETT, and the use of succinylcholine. Cuffs with a longer
cuff, a head up position and the use of uncuffed tubes or
                                                                   cuff trachea interface appear to cause a higher incidence
cuff leakage increase the chances of aspiration.
                                                                   of sore throat. The incidence of sore throat may also be
Fire during laser surgery9                                         related to intracuff pressures. The mechanism for
                                                                   succinylcholine-related sore throat is postulated to be
       Fires are a danger associated with the increasing
                                                                   myalgias due to fasciculations of peripharyngeal muscles.
use of lasers for airway and oral surgery. Steps that may
                                                                   Sore throat is a minor side effect that should resolve
be taken to reduce this extremely serious hazard include:
                                                                   within 72 hours; it should not be a factor in determining
1.    Using special laser tubes, which may be made of              whether ETI is required.
      jointed metal or clear plastic (with no radiopaque
      strip), or a plain red rubber tube, but not a conventional         Hoarseness is another minor side effect correlated
      plastic tube.                                                with ETT size that should be investigated if persistent.
DIVATIA, BHOWMICK : ENDOTRACHEAL INTUBATION : COMPLICATIONS                                                                  313


Laryngeal oedema10                                                       Turbinates, adenoids, and tonsils can also be
        Subglottic oedema is particularly more common in          traumatized. Prolonged nasal intubation can lead to
children, as the nonexpandable cricoid cartilage is the           pressure necrosis of the nostrils and septum. Nasal septal
narrowest part of the pediatric airway. Oedema may also           abscesses, retropharyngeal abscesses and paranasal
be uvular, supraglottic, retroarytenoid, or at the level of       sinusitis can occur after intubation. Paranasal sinusitis24
the vocal cords, and is manifested by inspiratory stridor.        occurs due to injury to the sinus ostia followed by oedema,
Diminished stridor may represent total airway obstruction         obstruction and infection. It may present as unexplained
and movement of air must be repeatedly confirmed. The             fever or purulent discharge, is often refractory to antibiotics
contributing factors to the production of laryngeal oedema        and may lead to intracranial infection or septicaemia.25
include too large a tube, trauma from laryngoscopy
and/or intubation, excessive neck manipulation during             Pharyngeal trauma
intubation and surgery, excessive coughing or bucking                     Necrosis and perforation of the pharynx may
on the tube, and present or recent upper respiratory infection.   present in the immediate postoperative period with
The prophylactic use of steroids before extubation to reduce      subcutaneous crepitus, fever, tachycardia, and odynophagia.
oedema is an unproven but frequently utilized treatment if        Most lacerations of the oropharynx can be treated
the likelihood of postextubation stridor is suspected.            conservatively. A haematoma should be treated with
Treatment includes warmed, humidified oxygen, nebulized           antibiotics, but if it is large, consideration should be given
racemic epinephrine (0.25 to 1 ml), and I.V. dexamethasone        to drainage. The patient must avoid oral feeds for at least
(0.5 mgkg-1 up to 10 mg). If obstruction is severe and            48 hours and intravenous broad-spectrum antibiotics
persistent, reintubation must be considered.                      should be prescribed. Larger perforations may need surgical
                                                                  repair.
Acute traumatic complications of lesser
significance13,14                                                 Temporomandibular joint injury
Dental injury                                                             Patients tend to be healthy females below 60 years
        Incidence of dental injury ranges from 1:150 to 1:1000,   of age. Preexisting temporomandibular disease may be
to as little as 1:9000.22 The upper incisors are usually          present in a small percentage. The dislocation usually is
involved. Risk factors include preexisting poor dentition         detected at the time of procedure and the jaw is locked in
and one or more indicators of difficult laryngoscopy and          an open position and cannot be closed. Immediate reduction
intubation.23 When dental trauma occurs, the loose tooth          of the dislocated TMJ should be performed and this can be
should be recovered to ensure that aspiration of the tooth        achieved easily. Patients with continual symptoms referable
does not occur. The avulsed tooth should be placed in saline      to the joint should receive an oral surgery consultation for
and immediate dental consultation should be obtained for          possible treatment with an occlusal appliance.
possible reimplantation. A partial or complete dental fracture
                                                                  Tongue injury
should be evaluated by an oral surgeon postoperatively.
Details of the injury should be well documented in the                    Macroglossia occurs due to prolonged compression
anaesthetic record and chart and the patient informed of the      by an ETT or oral airway, leading to ischemia and venous
injury.                                                           congestion. Obstruction of the submandibular duct by an
                                                                  ETT may lead to massive tongue swelling.26 Compression
Nasal injury                                                      injury to the lingual nerve during difficult intubation leading
       Nasotracheal intubation is frequently used in head         to loss of sensation has been reported.
and neck surgery. Patients with basilar skull fractures or
severe facial trauma should not have nasal tubes passed as        Laryngeal trauma
there exists a danger of inadvertent cranial intubation.          Vocal cord paralysis
       Epistaxis is a common problem, caused by the tip of               In the subglottic larynx, an anterior branch of the
the ETT traumatizing nasal and pharyngeal mucosa. This            recurrent laryngeal nerve enters between the cricoid and
may be more common and dangerous in patients with                 the thyroid cartilage, innervating the intrinsic muscles of
coagulopathy or those receiving anticoagulants. Nasal             the larynx. An inflated cuff at this location can compress
intubation is relatively contraindicated in such patients.        the nerve between the cuff and the overlying thyroid
       Attempted passage of a nasotracheal tube can               cartilage, causing injury.27,28 Bilateral injuries present
create false submucosal passages. These can progress to           considerably more risk and frequently require emergency
retropharyngeal abscesses.                                        reintubation or tracheostomy. Unilateral injury to a
314     PG ISSUE : AIRWAY MANAGEMENT                                    INDIAN JOURNAL OF ANAESTHESIA, AUGUST 2005


recurrent laryngeal nerve prevents abduction of the ipsilateral   and excessive ETT movement reduced by use of swivel
vocal cord; therefore, it becomes fixed in the adducted           connectors. Local and systemic sepsis should be aggressively
position. This is associated with hoarseness, usually noted       treated and corticosteroids used only when indicated.
immediately in the postoperative period. Recurrent nerve
                                                                          Tr ac heal s ten os i s : Intracuff pressure is
injury can be prevented by avoidance of overinflation of the
                                                                  transmitted laterally against the wall of the trachea. Ischemia
ETT cuff, and prevention of excessive tube migration during
                                                                  and eventual necrosis occur when the lateral tracheal wall
anaesthesia. Vocal cord paralysis is usually associated with
                                                                  pressure exceeds the capillary perfusion pressure of about
spontaneous recovery over days to months.
                                                                  25 mmHg. Necrosis of the tracheal mucosa leads to sloughing
Arytenoid injury                                                  and ulceration of the mucosal membrane, exposing
                                                                  tracheal cartilage. Continued ischemia may be followed by
       Arytenoid dislocation is another well described
                                                                  partial or complete destruction of cartilaginous tracheal
cause of laryngeal injury that can occur after traumatic
                                                                  rings and loss of the structural integrity of the affected
intubation29 as well as with routine elective intubation.30
                                                                  tracheal segment, leading to tracheal dilatation. Healing
II. Complications related to tissue erosion and healing           of the injured tracheal segment during any stage of this
                                                                  process may lead to a tight fibrous stricture (tracheal
        Laryngeal injury : Occurs due to ischemic injury
                                                                  stenosis). These can be prevented by proper management
resulting from high pressures generated [upto 400 mmHg]
                                                                  of low pressure cuffs. Only high volume, low pressure
when the round ETT presses on the pentagonal structure of
                                                                  cuffs must be used, and the cuff inflated to pressure not
the larynx, especially at the vocal processes of the arytenoids
                                                                  exceeding 25 mmHg or 30 cm H2O. Overinflation of
and the cricoid ring.31
                                                                  these cuffs causes them to function just like high pressure
       Ulcerations or erosions of the larynx : Are                cuffs. It is therefore essential to inflate only as much air
common even after a short duration of intubation, and             as is required to just seal the air leak during IPPV (minimal
progress with the length of intubation. They are most             inflation technique), and to check the intracuff pressure
commonly found on the posterior part of the larynx and            with a cuff-pressure manometer.
anterior and lateral aspects of trachea, corresponding to the
position of the convex curve of the ETT, the tip and the          Complications of tracheostomy
cuff. Superficial ulcers heal rapidly. Deeper ulcers may                 Two types of tracheostomy (TR) are now performed
result in scarring or erosion of a blood vessel and               – open or surgical tracheostomy, and percutaneous
haemorrhage.                                                      tracheostomy. The complications of TR32-34 are summarized
                                                                  in Table 3. Some of these are:
        Granuloma of the vocal cords : May develop
from an ulcer, when granulation tissue forms and forms a
                                                                   Table - 3 : Complications of tracheostomy
sessile lesion. The incidence varies from 1: 800 to 1: 20000.
Patients may be asymptomatic, or have hoarseness, pain             A.    Compl i cat i ons duri ng s urgery
and discomfort in the throat, chronic cough and haemoptysis.                     Haemorrhage
Persistent symptoms after intubation need an ENT consult
                                                                                 Pneumothorax and pneumomediastinum
and strict voice rest. Granulomas usually heal spontaneously.
Surgical intervention is required only if the lesion is                          Cardiorespiratory arrest

pedunculated or the patients develops respiratory obstruction.                   Recurrent laryngeal nerve injury

                                                                   B.    Im medi at e pos t o perat i v e c omp li c at i ons
       Laryngotracheal membrane : Is an uncommon
but potentially fatal complication due to respiratory                            Haemorrhage
obstruction. The symptoms of respiratory obstruction occur                       Subcutaneous emphysema
24-72 hours after extubation. Diagnosis is made by direct                        Displacement and obstruction of the tube
laryngoscopy or bronchoscopy. Treatment is removal by
                                                                                 Swallowing problems
suction.
                                                                   C.    L at e c om p l i c at i o n s
       Delayed tracheal injury : Is almost always cuff
                                                                                 Tracheal stenosis: at the stoma or at the level of the cuff
related, and can be minimized by use of low pressure cuffs
                                                                                 Tracheomalacia
and meticulous cuff management. The incidence of
laryngotracheal complications can be further reduced by                          Tracheo-oesophageal fistula
use of appropriate sized ETTs made of nontoxic plastic.                          Tracheo-innominate fistula
Drag on the ETT by ventilator tubing should be avoided
DIVATIA, BHOWMICK : ENDOTRACHEAL INTUBATION : COMPLICATIONS                                                             315


1.   Pneumothorax : Occurs in about 4% of adult TRs                  more often the result of high cuff pressures, and is
     and is more common during emergency or difficult                often aided by a nasogastric tube pinched between the
     TR, especially when the airway is obstructed and                oesophagus and posterior tracheal wall.
     the patient’s inspiratory efforts draw in a large volume
                                                                6.   Tracheo-innominate fistula37 : Is a dreaded
     of air into tissue planes. False passage of the
                                                                     complication of TR, the patient exsanguinating to death
     tracheostomy tube (TT) in the anterior paratracheal
                                                                     in minutes. It is a major cause of haemorrhage
     tissue followed by mechanical ventilation (MV)
                                                                     occurring 48 hours after TR and occurs either due
     leads to similar complications. Tension pneumothorax
                                                                     to direct contact between the innominate artery and
     may lead to cardiac arrest. A chest X ray must be
                                                                     TT in case of low TR [below the 4 th tracheal ring]
     taken after TR and if pneumothorax is present, it
                                                                     or to high cuff pressures leading to necrosis of the
     should be promptly treated by drainage and underwater
     seal. Subcutaneous emphysema can be prevented by                anterior tracheal wall followed by erosion of the
     using a cuffed TT and by not suturing the wound very            arterial wall. Major haemorrhage may be preceded
     tightly.                                                        by ‘warning bleeds’ and the TT may be seen to be
                                                                     pulsating. Haemorrhage may be controlled by
2.   Cardiorespiratory arrest : The respiratory drive                hyperinflating the cuff to occlude the opening in the
     and massive sympathetic stimulation occurring                   artery. If this is unsuccessful, the artery can be
     due to hypercarbia and hypoxia in patients with                 compressed anteriorly after incising the skin over the
     severe airway obstruction are suddenly removed when             sternal notch while the patient is transported to the
     TR is performed, leading to respiratory arrest and              operating room. Immediate surgery is required to
     cardiovascular collapse. The patient usually recovers           salvage the patient.
     completely with MV, fluid resuscitation and inotropic
     support. Negative pressure pulmonary oedema36              Complications of percutaneous tracheostomy
     may also occur minutes to hours after airway                       The incidence of complications reported with
     obstruction is relieved by TR [or ETI]. It responds        PCT varies from 3-25%, In three large series using the
     well to treatment.                                         Ciaglia technique, perioperative complications were
3.   Inability to insert the TT : Can result in severe          reported in 8-11% of patients.38-40 The published incidence
     hypoxia and death. During TR, the ETT should never         of perioperative complications with the guidewire dilating
     be withdrawn completely from the larynx until it is        forceps (GWDF) technique41-43 ranges from 0-24%. Fikkers
     confirmed that the TT is in the trachea. The TR tract      and Ambesh found no major differences between the
     takes 37 days to form. If in this period, the TT needs     GWDF and the Blue Rhino techniques,44,45 except perhaps
     to be reinserted, there is a real danger of being          for a slightly increased bleeding with the GWDF.45 In a
     unable to reinsert the tube or of inserting it into the    meta analysis of percutaneous tracheostomy trials (n=27;
     paratracheal space. A pad must be placed under the         patients) 1817 perioperative complications occurred in
     shoulders to bring the trachea up in the neck and a        10%, including deaths in 0.44% and serious cardiorespiratory
     tracheal dilator used to introduce the TT. ETI may be      events in 0.44% patients, whereas postoperative
     necessary to secure the airway if the TT cannot be         complications occurred in 7% of patients.46 The main
     replaced. A Bjork flap [an inverted ‘U’ shaped flap of     perioperative complications of PCT include bleeding,
     anterior tracheal wall cut and sutured to the skin]        pneumothorax, and posterior tracheal injury. Posterior
     may permit easier reinsertion of the TT before the         tracheal injury may be confined to the mucosa, or may
     tract has formed, but may be associated with a higher      involve the entire posterior wall, and more seriously,
     incidence of stomal stenosis.                              result in a tracheo-oesophageal fistula. It has been
                                                                suggested that visualization by fibreoptic bronchoscopy
4.   Trachea stenosis and tracheomalacia : Can be               of tracheal puncture and dilatation can substantially
     prevented by proper management of low pressure cuffs.      reduce the incidence of such complications.47,48 Endoscopic
     The incidence of stomal stenosis can be reduced by         guidance ensures midline placement, prevents
     not making a large stoma and by use of lightweight,
                                                                paratracheal tube placement and avoids inadvertent
     mobile, swivel connectors to minimize mechanical
                                                                injuries. Complications during percutaneous tracheostomy
     trauma.
                                                                have been classified46 as major, intermediate and minor
5.   Tracheo-oesophageal fistula : May occur due to             (table 4).
     injury to the posterior tracheal wall during TR, but is
316        PG ISSUE : AIRWAY MANAGEMENT                                                 INDIAN JOURNAL OF ANAESTHESIA, AUGUST 2005


 Table - 4 : Complications of percutaneous tracheostomy                             ventilation through the LMA. There are case reports of
                                                                                    aspiration even with Proseal LMA.57
 Maj o r                         Int er m edi at e         Mi n o r
                                                                                           Inadequate patient anaesthesia may result in
 Death or cardiac arrest         Hypoxemia                 Minor Haemorrhage
 Pneumothorax                    Bleeding (requiring       Subcutaneous
                                                                                    coughing, gagging, and bucking on attempted LMA
 Post tracheal tear               surgical intervention,   emphysema                insertion. This may be particularly hazardous in the
 Tracheo-oesophageal fistula     blood transfusion or      Pretracheal dilatation   patient with suspected intracranial or cervical spine injury.
 Intratracheal haemorrhage       hemoglobin fall           Puncture of ETT cuff
 Pulmonary aspiration of blood   > 2gm%)                   Arterial puncture
                                                                                    If coughing and gagging occur during attempted insertion,
 Obstruction or displacement     Posterior tracheal                                 the mask should be removed and anaesthesia should be
 of the tube                     wall injury                                        deepened. If they occur with the mask in situ, anaesthesia
 Sepsis                          Conversion to surgical                             should be deepened and the mask should be left in place.
 Tracheal stenosis               tracheostomy
                                 Abandoned procedure                                Direct trauma to pharyngeal and upper airway structures
                                                                                    typically may result from poor insertion technique.
Complications with the laryngeal mask airway
                                                                                           Malplacement of the LMA, with migration of the
       The laryngeal mask airway (LMA) has become an
                                                                                    LMA tip into the glottic aperture, may also induce
increasingly popular alternative to the face mask and ETT
                                                                                    bronchospasm. Ventilation through an LMA in these patients
as a means of providing a secure airway for patients
                                                                                    may be inadequate because high positive pressure ventilation
undergoing elective surgical procedures requiring general
anaesthesia. However, the use of LMA is not free of                                 results in air leak around the laryngeal mask.
complications. These have been reviewed by Pollack.49                               Pressureinduced lesions
Complications resulting from use of the LMA in the OR
are known to be rare. In a series of more than 11,000                                      The next important complication, which has been
patients of all ages over a 2-year period, there was a                              reported, is lingual nerve injury, both unilateral and
0.15% airway management complication rate, and none of                              bilateral. The course of lingual nerve after it branches out
                                                                                    of posterior trunk of mandibular nerve is such that the
these 18 patients required intensive care.50
                                                                                    various manoeuvers undertaken during the insertion of LMA
Malplacement and aspiration                                                         and in maintaining its position can injure it. The nerve is
        The commonest and the most important are                                    vulnerable to compression as it travels between the pterygoids
regurgitation of gastric content and chances of aspiration.                         or between the medial pterygoid and the mandible.
Brimacombe conducted a meta analysis of the published                               Compression injury between the pterygoids may occur
literature and found an incidence of aspiration in 2/10,000                         secondary to mandibular retraction.58 Prolonged anterior
patients, which is similar to that recorded during general                          displacement of the mandible, as in the jaw thrust
endotracheal anesthesia.51 The LMA has been shown to                                manoeuver, has also been implicated in lingual neuropraxia.
cover both the laryngeal inlet and the oesophagus, thus                             The LMA can also cause nerve injury probably by direct
forming a potential direct communication between the                                compressions of the nerves. When the laryngeal mask is
two. Moreover LMA does not reliably provide an airtight                             correctly placed, the distal tip lies in the hypopharynx at
seal around the larynx and may not protect the airway                               the upper oesophageal sphincter, the proximal base lies
from aspiration of gastric contents, if there is regurgitation                      just under the tongue base with sides facing the pyriform
into pharynx. The chance of regurgitation and aspiration                            fossa.59 In this position the cuff may compress the lingual
while using LMA is present both during spontaneous and                              nerves as they lie on the inner aspect of the mandible
mechanical ventilation. The incidence of regurgitation                              covered only by the mucus membrane.60
varies from 0.08 to 23%.52-53 Mechanical ventilation with                                   Tongue cyanosis and swelling has also been reported
an LMA may encourage the risk of reflux and aspiration                              after the use LMA.61 The probable cause may be occlusion
more, by causing gastric insufflations and increased                                of lingual artery bilaterally by the cuff of LMA when the
intragastric pressure.54 Regurgitation is considered to occur                       arteries enter the base of tongue. It may be due to
more often during certain surgical procedures, such as                              malpositioning or due to size of LMA.
laparoscopic surgery in gynaecological patients. This is
thought to be due to lithotomy position with head down                                     The incidence of recurrent nerve paralysis has also
tilt which increases intra abdominal pressure,55 there is                           occurred by the use of LMA. The probable cause may be
also the possibility that the LMA induces a reduction                               the compression of the nerve by increased cuff pressure of
of lower oesophageal sphincter tone.56 Malplacement                                 the LMA at the point where the nerve enters into the
and improper seating of the LMA above the airway                                    larynx passing behind the thyroid and cricoid cartilage.
opening clearly increases the risk of gastric distension
                                                                                           Cuff volume also influences postoperative sore
and subsequent aspiration, as does positive pressure
                                                                                    throat and dysphagia. The incidence of sore throat has
DIVATIA, BHOWMICK : ENDOTRACHEAL INTUBATION : COMPLICATIONS                                                                                  317


also been found to be higher in case of LMA than that of            at the recommended inflation volume for the pharyngeal
ETT. It has been found that sore throat incidence is less           (85 ml) and oesophageal cuffs (10-15 ml), mucosal pressure
with Soft-Seal LMA than classic LMA.62 Nitrous oxide                would be potentially higher than perfusion pressure
tends to diffuse less into the Soft Seal cuff during anaesthesia.   posteriorly.68
Complications of using the esophageal tracheal                             In the pharynx, the increased pressure may cause
combitube (ETC)                                                     bleeding and sore throat and would perhaps predispose to
        The combitube has been widely accepted as an airway         pharyngeal perforation. Likewise, in the oesophagus these
device for out-of hospital Cardio pulmonary and cerebral            high pressures may cause dysphagia and may predispose to
recuritation (CPCR) but has not been accepted into routine          oesophageal rupture.
anaesthesia practice. The main limitation of the ETC in             References
routine anaesthesia is the potential risk of trauma.                1.   Flemming DC. Hazards of tracheal intubation, in Orkin FK, Cooperman
                                                                         LH. Complications in Anaesthesiology 1983; JB Lippincott Co.,
        Oesophageal and pharyngeal perforation leading to                Philadelphia.
subcutaneous emphysema, pneumomediastinum and                       2.   Dorsch JA, Dorsch SE. Understanding anaesthesia equipment: construction,
pneumoperitoneum has been reported in association with                   care and complications, 3rd ed. Baltimore: Williams and Wilkins, 1994.
out of hospital airway rescue.63,64 Bleeding (36-45%), sore         3.   American Society of Anesthesiologists: Practice guidelines for management
                                                                         of the difficult airway. Anesthesiology 1993; 78: 597-602.
throat (16-46%) and dysphagia (8-68%) have been reported
                                                                    4.   American Society of Anesthesiologists Task Force on Difficult Airway
in association with routine anaesthesia.65,66 Possible                   Management. Practice guidelines for management of the difficult airway.
mechanisms for trauma are direct injury during placement                 Anesthesiology 2003; 98: 1269-77.
or high pressures exerted against the surrounding mucosa.           5.   Mort TC. Emergency tracheal intubation : Complications associated
                                                                         with repeated laryngoscopic attempts. Anesth Analg 2004; 99: 607-13.
      The chances of direct injury during the placement of
                                                                    6.   Caplan RA, Posner KL, Ward RJ, Cheney FW. Adverse respiratory
ETC are due to the following reasons:                                    events in anesthesia: A closed claims analysis. Anesthesiology 1990; 72:
1.  ETC is a large and stiff tube with an anterior curvature,            8280-33.
    a design that might cause injuries by bulging the               7.   Benumof JL, Scheller MS. The importance of transtracheal jet ventilation
                                                                         in the management of the difficult airway. Anesthesiology 1989; 71:
    anterior wall of oesophagus. Laceration has been                     769-78.
    observed on the anterior wall only.                             8.   Smith RB, Schaer WB, Pfaeffle H. Percutaneous transtracheal ventilation
2.  Technique of blind insertion with out visualization of               for anaesthesia and resuscitation : A review and report of complications.
                                                                         Can Anaesth Soc J 1975; 22: 607-12
    the passage of the ETC into the pharynx and into the
                                                                    9.   Complications of endotracheal intubation. http:/www.frca.co.uk/
    proximal oesophagus opening may also promote injuries.               article.aspx?articleid=100165 accessed on 27/7/05
       The volume of both the proximal and the distal cuffs         10. Gal TJ. Airway management. In: Miller RD, editor. Anesthesia, 6th
                                                                        edition. Philadelphia : Elsevier, 2005; vol. 2: 1617-52.
determines the pharyngeal, oesophageal and tracheal mucosal
                                                                    11. Habib MP. Physiologic implications of artificial airways. Chest 1989;
pressures. Pharyngeal mucosal perfusion is progressively
                                                                        96: 180-84.
reduced when mucosal pressure increases from 34 to
                                                                    12. Levine SA, Niederman MS. The impact of tracheal intubation on host
80 cmH2O.67 In the pharynx and in the oesophagus the                    defenses and risks for nosocomial pneumonia. Clin Chest Med 1991; 12:
pressure will be highest posteriorly because the posterior              523-43.
surface is adjacent to the rigid vertebral bodies.68 In the         13. Weber S. Traumatic complications of airway management. Anesthesiology
pharynx the ETC can potentially impair the perfusion in                 Clin N Am 2002; 20: 503-512.
the anterior, lateral and posterior wall when the proximal          14. Loh KS, Irish JC. Traumatic complications of intubation and other
                                                                        airway management procedures. Anesthesiology Clin N Am 2002; 20:
cuff volume increases from 40 to 70 ml, 50 to 80ml, and                 953-969.
30 to 50 ml respectively.68 These volume frequently exceed          15. Domino KB, Postner KL, Caplan RA, Cheney FW: Airway injury
the minimal volume required to form an oropharyngeal                    during anesthesia. Anesthesiology 1999; 91: 1703-11.
leak pressure of 30 cm H2O.                                         16. Seitz PA, Gravenstein N. Endobronchial rupture from endotracheal
                                                                        reintubation with an endotracheal tube. J Clin Anesthesia 1989; 1: 214.
       In the oesophagus perfusion would be potentially             17. Wagner DL, Gammage GW, Wong ML. Tracheal rupture following insertion
impaired in the anterior, lateral and posterior oesophagus              of a disposable double-lumen tube. Anesthesiology 1985; 63: 698.
when distal cuff volume increases from 12 to 18 ml, 12 to           18. Kapadia FN, Bajan KB, Raje KV. Airway accidents in intubated ICU
20 ml and 4 to 8 ml respectively. Likewise tracheal mucosal             patients: An epidemiological study. Critical Care Medicine 2000; 28:
perfusion is progressively reduced when mucosal                         659-664.
pressure increases from 30 to 50 cmH2O. Tracheal perfusion          19. Amato MRP, Barbas CSV, Medeiros DM et al. Effect of protective
                                                                        ventilator strategy on mortality in acute respiratory distress syndrome.
would be potentially impaired in the anterior, lateral and              N Eng J Med. 1998; 338: 347-354.
posterior trachea, when distal cuff volume increases from           20. Chatterjee A, Islam S, Divatia JV. Airway accidents in a surgical ICU.
4 to 6 ml, 8 to 10 ml and 10 to 12 ml, respectively. Thus               Indian Journal of Crit Care Med 2004; 8: 36-39.
318       PG ISSUE : AIRWAY MANAGEMENT                                                    INDIAN JOURNAL OF ANAESTHESIA, AUGUST 2005


21. Stone DJ, Bogdonoff DL. Airway considerations in the management of              45. Ambesh SP, P a ndey CK, Sr iva sta va S, Aga rwa l A, Singh DK:
    patients requiring long-term tracheal intubation. Anesth Analg 1992; 74:            Percutaneous tracheostomy with single dilatation technique: a prospective,
    276-87.                                                                             randomized comparison of Ciaglia Blue Rhino versus Griggs’ guidewire
22. Lockhart PB, et al. Dental complications during and after tracheal                  dilating forceps. Anesth Analg 2002; 95: 1739-1745.
    intubation. J Am Dent Assoc 1986; 112: 480.                                     46. Dulguerov P, Gysin C, Perneger TV, Chevrolet JC. Percutaneous or
23. Warner ME, Benenfeld SM, Warner MA, Schroeder DR, Maxson PM.                        surgical tracheostomy: a meta-analysis. Critical Care Medicine 1999, 27;
    Perianesthetic dental injuries: frequency, outcomes, and risk factors.              1617-1625.
    Anesthesiology 1999; 90: 1302-05.                                               47. Paul A, Marelli D, Chiu RCJ et al. Percutaneous endoscopic tracheostomy.
24. Bach A, Boehrer H, Schmidt H, Geiss HK. Nosocomial sinusitis in                     Annals of Thoracic Surgery 1989; 47: 314-15.
    ventilated patients : Nasotracheal versus orotracheal intubation. Anaesthesia   48. Winkler WB, Karnik R, Seelman O et al. Bedside percutaneous dilational
    1992; 47: 335-39.                                                                   tracheostomy with endoscopic guidance: Experience with 71 patients.
25. Deutschman CS, Wilton P, Sinow J, Dibbell D, Konstantinides FN,                     Intensive Care Medicine 1994; 20: 476-79.
    Cerra FB. Paranasal sinusitis associated with nasotracheal intubation :         49. Pollack CV, Jr. The laryngeal mask airway: a comprehensive review for
    A frequently unrecognized and treatable source of sepsis. Crit Care Med             the emergency physician. J Emerg Med 2001; 20: 53-66.
    1986; 14: 111-14.                                                               50. C. Verghese and JR. Brimacombe. Survey of laryngeal mask airway
26. Heuhns TY, Yentis SM, Cumberworth V. Apparent massive tongue                        usage in 11,910 patients: Safety and efficacy for conventional and
    swelling. Anaesthesia 1994; 49: 414.                                                nonconventional usage. Anesth Analg 1996; 82: 129-133.
27. Ellis PD, Pallister WK. Recurrent laryngeal nerve palsy and endotracheal        51. Brimacombe JR, Berry A. The incidence of aspiration associated with
    intubation. J Laryngol Otol 1975; 89: 823-26.                                       the laryngeal mask airway: A meta-analysis of published literature. J Clin
28. Cavo JWJ. True vocal cord paralysis following intubation. Laryngoscope              Anesth 1995; 7: 297-305.
    1985; 95: 1352-9.                                                               52. Barker P, Murphy P, Langton JA, Rowbotham DJ. Regurgitation of
29. Tolley NS, Cheesman TD, Morgan D, Brookes GB. Dislocated arytenoid:                 gastric contents during general anaesthesia using laryngeal mask airway.
    an intubation-induced injury. Ann R Coll Surg Engl 1990; 72: 353-56.                Br J Anaesth 1992; 69: 314-315.
30. Frink EJ, Pattison BD. Posterior arytenoids dislocation following               53. Verghese C, Smith TGC, Young E. Prospective survey of the use of the
    uneventful tracheal intubation and anesthesia. Anesthesiology 1989; 70: 358.        laryngeal mask airway in 2359 patients. Anaesthesia 1993; 48: 58-60.
31. Bishop MJ, Weymuller EA, Fink BR. Laryngeal effects of prolonged                54.    Akhtar TM, Street MK. Risk of aspiration with the laryngeal mask.
    intubation. Anesth Analg 1984; 63: 335-42.                                            Br J Anaesth 1994; 72: 447-50.
32. Kirchner JA. Tracheostomy and its problems. Surg Clin North Am                  55. Mikatti NE, Luthra AD, Healy TEJ, Mortimer AJ. Gastric regurgitation
    1980; 60: 1093-104.                                                                 during general anaesthesia in different positions with laryngeal mask
                                                                                        airway. Anaesthesia 1995; 50: 1053-55.
33. Myers EN, Carrau RL. Early complications of tracheostomy: Incidence
    and management. Clin Chest Med 1991; 12: 589-95.                                56. Rabey PG, Murphy PJ, Langton JA; et al. Effect of the laryngeal mask
                                                                                        airway on lower esophageal sphincter pressure in patients during general
34. Wood DE, Mathisen DJ. Late complications of tracheotomy. Clin Chest                 anaesthesia. Br J Anaesth 1992; 69: 346-48.
    Med 1991; 12: 597-609.
                                                                                    57. Koay CK et al. A case of aspiration using the Proseal laryngeal Mask
35. Heffner JE, Miller KS, Sahn SA. Tracheostomy in the intensive care unit             airway. Anaesthesia Intensive Care 2003; 31: 123.
    Part 2: Complications. Chest 1986; 90: 430-35.
                                                                                    58. Winter R, Munro M. Lingual and buccal neuropathy in a patient in the
36. Lang SA, Duncan PG, Shephard DAE, Ha HC. Pulmonary oedema                           prone position: A case report. Anesthesiology 1989; 71: 452-54.
    associated with airway obstruction. Can J Anaesth 1990; 37: 210-18.
                                                                                    59. Asai T, Morris S. The laryngeal mask airway: Its features, effects and
37. Jones JW, Reynolds M, Hewitt RL, Drapanas T. Tracheo-innominate                     role. Can J Anaesth 1994; 41: 930-60.
    artery erosion : Successful surgical management of a devastating
    complication. Ann Surg 1976; 184: 194-203.                                      60. Majumder S, Hopkins PM. Bilateral lingual nerve injury following the
                                                                                        use of the laryngeal mask airway. Anaesthesia 1998; 53: 184-86.
38. Toursarkissian B, Zweng TN, Kearney PA et al. Percutaneous dilational
    tracheostomy: report of 141 cases. Annals of Thoracic Surgery 1994; 57:         61. Wynn LM, Jones Kl. Tongue cyanosis after laryngeal mask airway
    862-67.                                                                             insertion. Anesthesiology 1994; 80: 1403.
39. Marx WH, Ciaglia P, Graniero KD. Some important details in the                  62. Van Zundert AA, Fonck K, Al-Shaikh B, Mortier E. Comparison of the
    technique of percutaneous dilational tracheostomy via the modified                  laryngeal mask airway- Classic with new disposable Soft Seal LMA in
    Seldinger technique. Chest 1996; 110: 762-66.                                       spontaneous breathing adult patients. Anesthesiology. 2003; 99: 1066-71.
40. Petros S, Engelmann L. Percutaneous dilatational tracheostomy in a              63. Vezina D, Lessar MR. Complications associated with the use of esophageal
    medical ICU. Intensive Care Medicine 1997; 23: 30-34.                               tracheal combitube. Can J Anaesth 1998; 45: 76-80.
41. Griggs WM, Myburgh JA, Worthley LI. A prospective comparison of                 64. Richards CF. Piriform sinus perforation during esophageal tracheal
    a percutaneous tracheostomy technique with standard surgical tracheostomy.          combitube placement. J Emerg Med 1998; 16: 37-39.
    Intensive Care Medicine 1991; 17: 261-63.                                       65. Oczenski W. Complications following the use of combitube, endotracheal
42. Divatia JV, Kulkarni AP, Upadhye SM, Sareen R, Patil VP. Percutaneous               tube and laryngeal mask airway. Anaesthesia 1999; 54: 1161-65.
    tracheostomy in the Intensive Care Unit : Initial Experience. Indian            66. Hartmann T, Krenn CG. The esophageal tracheal combitube in small
    Journal of Critical Care Medicine 1998; 2: 6-11.                                    adult. Anaesthesia 2000; 55: 670-75.
43. Escarment J, Suppini A, Sallaberry M et al. Percutaneous tracheostomy           67. Brimacombe J. Acomparison of pharyngeal mucosal pressure and airway
    by forceps dilation: report of 162 cases. Anaesthesia 2000. 55; 2: 125-130.         sealing pressure with laryngeal mask airway in anaesthesized adult
44. Fikkers BG, Staatsen M, Lardenoije SGGF, van den Hoogen FJA, van                    patients. Anesth Analg 1998; 87: 1379-82.
    der Hoeven JG: Comparison of two percutaneous tracheostomy techniques,          68. Keller C, Brimacombe J, Boehler M, Loeckinger A, Puehringer F. The
    guide wire dilating forceps and Ciaglia Blue Rhino: a sequential cohort             influence of cuff volume and anatomic location on pharyngeal, esophageal
    study. Crit Care 2004; 8: R299-R305.                                                and tracheal mucosal pressures with the esophageal tracheal combitube.
                                                                                        Anaesthesiology 2002; 96: 1074-77.
4
      Prehospital Emergency Care




      ISSN: 1090-3127 (Print) 1545-0066 (Online) Journal homepage: http://www.tandfonline.com/loi/ipec20




Successful Management of Excited Delirium
Syndrome with Prehospital Ketamine: Two Case
Examples

Jeffrey D. Ho, Stephen W. Smith, Paul C. Nystrom, Donald M. Dawes,
Benjamin S. Orozco, Jon B. Cole & William G. Heegaard

To cite this article: Jeffrey D. Ho, Stephen W. Smith, Paul C. Nystrom, Donald M. Dawes,
Benjamin S. Orozco, Jon B. Cole & William G. Heegaard (2013) Successful Management
of Excited Delirium Syndrome with Prehospital Ketamine: Two Case Examples, Prehospital
Emergency Care, 17:2, 274-279, DOI: 10.3109/10903127.2012.729129

To link to this article: https://doi.org/10.3109/10903127.2012.729129




       Published online: 11 Dec 2012.



       Submit your article to this journal



       Article views: 1161



       Citing articles: 25 View citing articles




                                                                                                 5




                       Full Terms & Conditions of access and use can be found at
              http://www.tandfonline.com/action/journalInformation?journalCode=ipec20
  CASE CONFERENCE
         SUCCESSFUL MANAGEMENT OF EXCITED DELIRIUM SYNDROME WITH
                  PREHOSPITAL KETAMINE: TWO CASE EXAMPLES
   Jeffrey D. Ho, MD, Stephen W. Smith, MD, Paul C. Nystrom, MD, Donald M. Dawes, MD,
           Benjamin S. Orozco, MD, Jon B. Cole, MD, William G. Heegaard, MD, MPH

ABSTRACT                                                                   delirium; agitation; ketamine; prehospital; chemical restraint

Excited delirium syndrome (ExDS) is a medical emergency                        PREHOSPITAL EMERGENCY CARE 2013;17:274–279
usually presenting first in the prehospital environment. Un-
treated ExDS is associated with a high mortality rate and
is gaining recognition within organized medicine as an
emerging public safety problem. It is highly associated with                                   INTRODUCTION
male gender, middle age, chronic illicit stimulant abuse,
and mental illness. Management of ExDS often begins in                     Excited delirium syndrome (ExDS) is a medical emer-
the field when first responders, law enforcement personnel,                gency characterized by the clinical constellation of pro-
and emergency medical services (EMS) personnel respond                     found psychomotor agitation and delirium. As a se-
to requests from witnesses who observe subjects exhibiting                 mantic term, ExDS was first coined in the mid-1980s
bizarre, agitated behavior. Although appropriate prehospital               by Wetli and Fishbain to describe a series of deaths in
management of subjects with ExDS is still under study, there               Florida that were preceded by this clinical behavior.1
is increasing awareness of the danger of untreated ExDS,
                                                                           At the time, it was felt to be a behavioral manifestation
and the danger associated with the need for subject restraint,
whether physical or chemical. We describe two ExDS pa-
                                                                           due to acute cocaine intoxication. Since that time, other
tients who were successfully chemically restrained with ke-                writings have connected this syndrome to other illicit
tamine in the prehospital environment, and who had good                    intoxicants as well as underlying mental illness.2,3
outcomes without complication. These are among the first                      The concept of ExDS is generally defined as a spec-
case reports in the literature of ExDS survival without com-               trum of clinical behaviors and signs that includes
plication using this novel prehospital sedation management                 aggressive behavior with an altered sensorium, hy-
protocol. This strategy bears further study and surveillance               perthermia, exhibition of “superhuman” strength, di-
by the prehospital care community for evaluation of side ef-               aphoresis, and lack of willingness to yield to over-
fects and unintended complications. Key words: excited                     whelming force.4 Severe ExDS is associated with a
                                                                           high mortality rate and has emerged as a significant
                                                                           public safety problem. The pathophysiology leading to
                                                                           death in ExDS is postulated to be profound metabolic
Received June 30, 2012, from the Department of Emergency                   acidosis and unchecked catecholamine surge.4 This
Medicine, Hennepin County Medical Center (JDH, SWS, PCN, BSO,              has led some prehospital systems to develop proto-
JBC, WGH), Minneapolis, Minnesota; Meeker County Sheriff’s Of-             cols for treatment of suspected ExDS with the goal
fice (JDH), Litchfield, Minnesota; the Department of Emergency             of interrupting the downward spiral of worsening
Medicine, Lompoc Valley Medical Center (DMD), Lompoc, Califor-
                                                                           pathophysiology.5
nia; the Santa Barbara Police Department (DMD), Santa Barbara,
California; and Hennepin Regional Poison Center (BSO, JBC), Min-              We describe two cases of successful ExDS manage-
neapolis, Minnesota. Revision received July 17, 2012; accepted for         ment without complication utilizing ketamine as a
publication July 31, 2012; published online December 11, 2012.             chemical restraint in the prehospital environment. We
The authors report no conflicts of interest.                               believe that these cases are among the first descrip-
                                                                           tion in the medical literature of this novel management
Address correspondence and reprint requests to: Jeffrey D. Ho, MD,         strategy describing overall success with no complica-
Hennepin County Medical Center, Emergency Medicine, Minneapo-              tions. This strategy bears further study and surveil-
lis, MN 55430. E-mail: jeffrey.ho@hcmed.org                                lance by the prehospital care community for evalua-
doi: 10.3109/10903127.2012.729129                                          tion of side effects and unintended complications.

                                                                     274
  Ho et al.   EXCITED DELIRIUM AND KETAMINE SEDATION                                                              275


                       CASE REPORTS                          rival as a precaution. The primary survey was notable
                                                             for rapid, deep, and labored breathing.
Case 1                                                          Analysis of the subject’s blood for standard resusci-
In January 2012, a 35-year-old, 103-kilogram white           tation biomarkers was performed on arrival. The fol-
man was exhibiting bizarre behavior in an urban al-          lowing were of interest in this case: arterial pH 7.00,
ley. He was observed to be shirtless (the environ-           partial pressure of carbon dioxide (pCO2 ) 54 mmHg,
mental temperature was 11◦ F/–11.7 ◦ C) and trying           and bicarbonate 13 mEq/L; venous potassium 3.4
to enter a business that was not open. When con-             mEq/L, creatinine 1.9 mg/dL, troponin I qualitatively
fronted by a security officer, he exhibited agitation,       “normal” (no further testing done), and creatine kinase
vocal perseveration, partial nudity, and incoherence.        (CK) 2,562 units/L; urine drug screen was positive for
As the security officer tried to detain him, he became       metabolites of cocaine but did not indicate acute co-
more agitated and violent, prompting a call to 9-1-1         caine usage. An initial lactate level was not obtained,
for help. Although this was not known at the time            but when analyzed three hours after admission the
of the 9-1-1 call, he was later noted to have a his-         level was 0.9 mg/dL.
tory of multiple psychiatric and polysubstance abuse            The patient was endotracheally intubated and
problems.                                                    placed on a mechanical ventilator because of concern
   Two law enforcement officers (LEOs) arrived and at-       for his significant acidosis. The results of a computed
tempted to control the subject, but were unsuccessful.       tomographic head scan and a lumbar puncture were
They later described their attempts as futile and noted      both normal. The patient was admitted to the inten-
that the subject was remarkably strong and did not           sive care unit and over the course of the next 72 hours
react to manual pain compliance-control techniques.          was weaned off of sedation and extubated. With the
They requested help, and multiple LEOs responded to          exception of CK level, which peaked at 3,402 units/L
assist until there were a total of eight LEOs on the scene   at 48 hours after admission, the patient’s serum abnor-
struggling with the subject. Emergency medical ser-          malities quickly returned to normal. His mental status
vices (EMS) arrived and described the subject as prone       returned to normal and his psychiatric status was ver-
on the ground, with each of the eight LEOs attempting        ified to be at baseline by hospital day 3. He did not re-
to restrain an extremity, the head, or the buttocks, but     member his violent behavior and was amnestic to the
instead being easily tossed around despite their advan-      restraint and sedation event. He admitted to chronic
tageous numbers, training, equipment, and position-          cocaine abuse but denied recent, acute use surround-
ing. They described the subject as forcefully striking       ing this event. He was discharged from the hospital
his own head on the pavement while yelling nonsensi-         and lost to follow up after 96 hours with the diagnoses
cally. Two LEOs were injured during this process. The        of altered mental status with agitation and combat-
LEOs used only manual control techniques (no impact,         iveness, acidosis, rhabdomyolysis, acute kidney injury,
aerosolized, or conducted-electrical weapons) during         and fever.
their attempts and reported that these techniques were
ineffective.
   The subject was eventually brought under control          Case 2
with a 500-mg intramuscular (IM) injection of ke-            In February 2012, a 40-year-old, 80-kilogram African
tamine hydrochloride in the buttocks administered            American man was involved in a violent alterca-
through clothing. The total time from security guard         tion with a woman. Her screams during the assault
encounter to sedation was reported to be less than 12        prompted bystanders to call 9-1-1. Although this was
minutes. The EMS providers reported excellent seda-          not known at the time of the 9-1-1 call, the subject was
tion within 4 minutes after the ketamine administra-         later shown to have a history of schizophrenia with
tion. Prehospital vital signs included a pulse rate of 122   paranoid features, chronic cocaine abuse, chronic alco-
beats/min and a respiratory rate of 32 breaths/min.          hol abuse, and hepatitis B. Upon the arrival of LEOs,
The EMS personnel reported that a full set of vital signs    it was noted that the subject was uncooperative, agi-
was not obtained because of the combativeness of the         tated, partially nude (the environmental temperature
subject. He was immediately transported to a nearby          was 17 ◦ F/–8.3 ◦ C), and incoherent. He was noted to
tertiary receiving hospital in handcuff restraints in a      be screaming numerous requests to speak with God. A
semiprone/recovery position.                                 request for an EMS response to be present was made
   Upon arrival at the hospital emergency department         at that time. A significant fight with the LEOs ensued,
(ED), he was noted to be sedate and unresponsive             including a brief foot chase for no more than one city
to verbal or painful stimuli, with the following vi-         block. The subject was eventually brought under con-
tal signs: temperature 102.4 ◦ F/39.1 ◦ C, pulse rate 122    trol with deployment of a single conducted-electrical
beats/min, respiratory rate 32 breaths/min, blood            weapon (TASER X26 device, TASER International, Inc.,
pressure 128/58 mmHg, and oxygen saturation 100%             Scottsdale, AZ) and then was tackled by several LEOs.
on room air. He was kept in four-point restraints on ar-     EMS was present and chemically sedated him with
276                                                         PREHOSPITAL EMERGENCY CARE   APRIL/JUNE 2013   VOLUME 17 / NUMBER 2


375 mg of IM ketamine hydrochloride in the thigh. The                               DISCUSSION
time from LEO encounter to sedation was reported to
be less than 8 minutes. EMS reported good effect from        The primary purpose for this case report is to add sup-
the sedative in approximately 3 minutes. Prehospital         port in the medical literature for what we believe is
vital signs included a pulse rate of 123 beats/min and       a novel and effective management solution for severe
a respiratory rate of 42 breaths/min. EMS reported           ExDS. Excited delirium syndrome usually presents
that a full set of vital signs was not obtained because      first in the prehospital environment. There is litera-
of the combativeness of the subject. He was immedi-          ture support to suggest that first-responder rescuers
ately transported to a nearby tertiary receiving hos-        are able to recognize the clinical features of ExDS in
pital in handcuff restraints in a semiprone/recovery         the field.6 As ExDS becomes more recognizable to clin-
position.                                                    icians, we believe that its mortality will fall as a result
   Upon arrival at the ED, he was noted to be se-            of earlier recognition and intervention.
date and unresponsive to verbal or painful stim-                Excited delirium syndrome is a term that has been
uli, with the following vital signs: temperature             used for decades to describe a behavioral syndrome
101.3 ◦ F/38.5 ◦ C, pulse rate 168 beats/min, respiratory    that was first described by Bell as a psychiatric syn-
rate 35 breaths/min, blood pressure 151/69 mmHg,             drome of lethal, febrile, manic behavior seen within
and oxygen saturation 93% on room air. He was placed         some institutionalized patients in the mid-1800s.7 At
in four-point restraints on the resuscitation bed as a       the time, it was called “Bell’s mania.” The work by Bell,
precautionary measure because statements by the EMS          as well as that by Wetli and Fishbain, describes a series
personnel and LEOs present warned of the difficulty          of subjects who exhibited clinical behavior very similar
in controlling his violent behavior. The primary survey      to our two cases but went on to die suddenly and un-
was notable for rapid, deep breathing consistent with        expectedly. Since then, others have used different ter-
and indicative of compensation for severe metabolic          minology such as “agitated delirium,” “cocaine agita-
acidosis.                                                    tion and psychosis,” and “delirious mania” to describe
   Analysis of the subject’s blood for standard resus-       what appears to be the same phenomenon. However,
citation biomarkers was performed on arrival. The            there is recent consensus of the term ExDS in the emer-
following were of interest in this case: arterial pH         gency medicine literature.4
6.70, pCO2 44 mmHg, and bicarbonate 5 mEq/L (in-                There is little epidemiologic data about ExDS except
dicating an incomplete respiratory compensation for          that it is highly associated with illicit stimulant use,
a severe metabolic acidosis); venous potassium 4.2           mental illness, and a gender-specific and age-specific
mEq/L, creatinine 1.6 mg/dL, lactate 30 mg/dL, tro-          risk, as the overwhelming majority of cases in the liter-
ponin I 0.083 ng/mL, and CK 542 units/L; urine drug          ature occur in males with a mean age of 36 years.2,8–10
screen was positive for metabolites of cocaine but did       The severe agitation of ExDS is not seen routinely in
not indicate acute cocaine use.                              cocaine-overdose deaths. Cocaine and cocaine metabo-
   The patient was nasally intubated and placed on a         lite levels found in the bodies of patients who died of
mechanical ventilator at high minute ventilation in or-      ExDS do not indicate that death occurs from cocaine
der to more fully compensate for his metabolic aci-          overdose and suggests a different mechanism of death
dosis. A repeat arterial blood gas analysis obtained         and a different syndrome.4 This is consistent with
within 30 minutes after intubation showed pH 6.82,           what occurred in our two cases that showed nona-
pCO2 34 mmHg, and bicarbonate 5.4 mEq/L. The pa-             cute cocaine metabolites upon toxicology screening of
tient was admitted to the intensive care unit and over       their urine, but did not reveal evidence of cocaine use
the course of the next 48 hours was weaned off of se-        within the immediate time frame prior to the onset
dation and extubated. His serum biomarkers returned          of bizarre behavior. The behaviors seen in an acute
to normal. The troponin I level peaked at 0.213 ng/mL        ExDS emergency closely resemble delirious, agitated
the following day and then normalized. The patient’s         psychosis, and these behaviors are believed to be medi-
mental status returned to normal and his psychiatric         ated by an increase in cerebral extracellular dopamine
status was verified to be at baseline by hospital day        level.11 This is thought to occur because of downreg-
2. He had no recollection of the events leading up to        ulation of dopamine transporter protein that allows
his violent behavior and was amnestic to the restraint       excess dopamine to persist in the intracellular space
and sedation event. He did admit to chronic cocaine          causing behavioral change. Mash et al. have demon-
abuse, but denied use within the previous week. He           strated a lack of dopamine transporter protein activity
was discharged from the hospital after 72 hours and          in persons exhibiting ExDS behavior at or very close
his discharge summary listed numerous discharge di-          to the time of death that supports this mechanism.12
agnoses, including profound metabolic acidosis sec-          There is a high association between late-stage ExDS
ondary to agitation and cocaine use in the setting of        and death due to cardiopulmonary arrest. It is believed
underlying psychiatric disease.                              that ExDS occurs along a spectrum, starting initially as
  Ho et al.   EXCITED DELIRIUM AND KETAMINE SEDATION                                                                        277


odd behavior that may be dismissed by witnesses if            where safety of the rescue personnel can be compro-
unrecognized. If allowed to continue unchecked, ExDS          mised during the struggle for control and restraint,
progresses to severe states of agitation, paranoia, and       IM administration is the preferred method, as IV ac-
incoherence.13 The dangerous pathophysiology asso-            cess would be difficult to achieve. When given IM, ke-
ciated with this acute emergency is believed to be a          tamine has an onset of action of approximately 5 min-
rapidly worsening metabolic acidosis in addition to           utes and duration of action of 20–30 minutes. These
significant catecholamine surge that may induce car-          properties are ideal for interrupting and controlling
diac dysfunction.14 Both conditions are associated with       ExDS in the field. Quickly and definitively sedating
fear or paranoia-driven violent acts, fleeing from at-        a patient with ExDS is crucial to stopping the contin-
tempts at help or rescue, and significant physical ac-        ued catecholamine surge and metabolic acidosis. The
tivity usually in the form of resistance to control and       side-effect profile for ketamine includes a low risk
restraints.15 It is likely that because of incoherence, the   of laryngospasm, hypersalivation, nausea, and vivid
ExDS subject does not recognize or correctly interpret        emergence hallucination reactions. This needs to be
the normal internal cues of extreme exhaustion and is         considered in the overall risk–benefit ratio of need.
able to continue his or her vigorous physical activity        Our EMS system standing-order protocol reserves the
unabated. This late-stage ExDS behavior is classic, as-       use of ketamine for profound agitation involving im-
sociated with profound acidosis and death, and has            minent risk of injury to patient or provider (Fig. 1).
been described very well in the literature.16 Stimulant
intoxication may also contribute to worsening of these
conditions.17,18 Recommended treatment of ExDS, es-
pecially in later stages, primarily consists of medica-
tions with sedating or dissociative properties.19
   The use of ketamine as a successful dissociative
sedative within the hospital has been described in the
literature for conditions requiring deep procedural se-
dation, with minimal complications.20,21 Ketamine has
also been used on trauma patients for agitation control
in the prehospital setting.22 Additionally, there have
been case reports of successful use of ketamine in pre-
hospital novel rescue situations to facilitate chemical
restraint and extrication.23,24
   We would caution against using ketamine seda-
tion in situations that do not warrant the immediate
need for interruption of the severe, life-threatening,
metabolic acidosis/catecholamine surge crisis seen in
late-stage ExDS. Clinicians should always consider the
risk–benefit ratio of a possible intervention. In 2012,
Burnett et al. described a case report of laryngospasm
as a complication of prehospital ketamine administra-
tion in an agitated person.25 Laryngospasm is a known
potential side effect of ketamine and can cause air-
way compromise. Although that person was labeled as
an ExDS patient, the details of that case (near normal
pulse rate of 101 beats/min in the field with a respi-
ratory rate of 18 breaths/min, normothermia, normal
CK level, and a negative toxicology screen) make it un-
likely to be late-stage ExDS with an immediate threat
to life. Late-stage ExDS, where subjects are wildly ag-       FIGURE 1. Hennepin County Emergency Medical Services (EMS)
itated and violently exertional, should have marked           System Advance Life Support Protocols, 2012 edition, Adult
tachycardia, hyperventilation secondary to metabolic          Behavioral Emergency. From: Hennepin County Emergency
acidosis, and hyperthermia with CK derangement. We            Medical Services System. Advanced Life Support Protocols, 2012
                                                              edition. Adult Behavioral Emergencies Protocol, p 68. Available at:
would advocate that ketamine not be the chemical so-          http://www.hennepin.us/files/HennepinUS/HSPHD/Public%20
lution for every unruly or belligerent subjects, as this      Health%20Protection/Emergency%20Medical%20Services/EMS-
would lead to overuse with unnecessary risk.                  System%20Policies/System Policies-Protocols/ALS%20Protocols-
                                                              Large-Redacted.pdf. Accessed June 30, 2012. Reprinted with
   Ketamine has unique properties that make it well
                                                              permission from the Hennepin County Human Services and Public
suited for use in the prehospital setting. Typical dos-       Health Department, EMS Planning and Regulation Unit, EMS
ing is 1–2 mg/kg intravenous (IV) and 4–5 mg/kg IM.           Advisory Council. IM = intramuscular; IO = intraosseous; IV =
In the prehospital setting, and particularly in ExDS          intravenous; RSI = rapid-sequence intubation.
278                                                         PREHOSPITAL EMERGENCY CARE    APRIL/JUNE 2013   VOLUME 17 / NUMBER 2


   Other sedatives commonly used for sedation such           hospital care community for evaluation of side effects
as benzodiazepines and neuroleptics can be problem-          and unintended complications.
atic for a number of reasons. Respiratory depression
and prolongation of the cardiac QT interval have been        References
described with these medications.26,27 Both are com-          1.   Wetli CV, Fishbain DA. Cocaine-induced psychosis and sudden
plications associated with unintended sudden death,                death in recreational cocaine users. J Forensic Sci. 1985;30:873-
and long QT syndrome has been postulated as a pos-                 80.
sible mechanism of death in ExDS.28 The need for ad-          2.   Ross DL. Factors associated with excited delirium deaths in po-
                                                                   lice custody. Mod Pathol. 1998;11:1127-37.
ditional sedation has also been described when only           3.   Grant JR, Southall PE, Mealey J, Scott SR, Fowler DR. Ex-
benzodiazepines are used.29 Since patients with ExDS               cited delirium deaths in custody. Am J Forensic Med Pathol.
are well past the levels of agitation seen in those who            2009;30:1-5.
are simply manic, hallucinatory, belligerent, or intox-       4.   Vilke GM, DeBard ML, Chan TC, et al. Excited delirium
icated, controlling them often requires large doses of             syndrome (ExDS): defining based on a review of the lit-
                                                                   erature. J Emerg Med. 2011;Mar 24 (Epub ahead of print).
typical sedatives often involving more than one med-               doi:10.1016/j.jemermed.2011.02.017.
ication. With increasing doses or multiple medication         5.   Hennepin County Emergency Medical Services System.
combinations comes the increased risk of respiratory               Advanced Life Support Protocols, 2012 edition. Adult
depression. This is particularly dangerous in this set-            Behavioral Emergencies Protocol, p 68. Available at:
ting because of the respiratory drive needed to com-               http://www.hennepin.us/files/HennepinUS/HSPHD/Public
                                                                   %20Health%20Protection/Emergency%20Medical%20Services/
pensate for the severe underlying metabolic acidosis.              EMS-System%20Policies/System Policies-
Ketamine keeps protective airway reflexes intact and               Protocols/ALS%20Protocols-Large-Redacted.pdf.          Accessed
rarely affects respiratory drive even with increased               June 30, 2012.
dosages.30,31 There is little danger in giving a larger       6.   Hall CA, Kader AS, McHale AMD, Stewart L, Fick GH, Vilke
dose of ketamine than is necessary to reach dissocia-              GM. Frequency of signs of excited delirium syndrome in
                                                                   subjects undergoing police use of force: descriptive evalua-
tion, as this will only prolong the sedation duration.             tion of a prospective, consecutive cohort. J Forensic Leg Med.
This makes effective estimation of dosage by prehos-               2012;19:83-9.
pital personnel in a dynamic and stressful situation          7.   Bell L. On a form of disease resembling some advanced stages
much easier and lessens the need for absolute dosing               of mania and fever, but so contradistinguished from any or-
precision.                                                         dinary observed or described combination of symptoms as to
                                                                   render it probable that it may be overlooked and hitherto un-
   We believe that ketamine represents an ideal seda-              recorded malady. Am J Insanity. 1849;6:97-127.
tive for use in the setting of ExDS with profound agita-      8.   Stratton SJ, Rogers C, Brickett K, Gruzinski G. Factors associ-
tion. During extreme anaerobic exertion, high minute               ated with sudden death of individuals requiring restraint for
ventilation is required to buffer an acidotic condition.           excited delirium. Am J Emerg Med. 2001;19:187-91.
Chan et al. showed that physical restraint does not sig-      9.   Ho JD, Heegaard WG, Dawes DM, Natarajan S, Reardon
                                                                   RF, Miner JR. Unexpected arrest-related deaths in America:
nificantly affect ventilation after exertion.32 However,           12 months of open source surveillance. West J Emerg Med.
physical restraint and its true effect on compensatory             2009;10:68-73.
ventilation is difficult to study for extreme situations     10.   Vilke GM, Payne-James J, Karch SB. Excited delirium syn-
and it is unreasonable to physically restrain someone              drome (ExDS): redefining an old diagnosis. J Forensic Leg Med.
and allow continued exertion against the restraints.               2012;19:7-11.
                                                             11.   Davis KL, Fiori M, Davis BM, Mohs RC, Horvath TB, Davidson
Thus, chemical restraint is necessary and needs to be              M. Dopaminergic dysregulation in schizophrenia: a target for
reliable and effective with rapid onset, and possess an            new drugs. Drug Dev Res. 1986;9:71-83.
acceptable side-effect profile.                              12.   Mash DC, Duque L, Pablo J, et al. Brain biomarkers for identi-
                                                                   fying excited delirium as a cause of sudden death. Forensic Sci
                                                                   Int. 2009;190:E13-E19.
                   CONCLUSION                                13.   Di Maio TG, Di Maio VJM. Excited Delirium Syndrome Cause
                                                                   of Death and Prevention, ed 1. Boca Raton, FL: Taylor & Francis,
We have presented two cases that highlight the typi-               2006.
cal clinical presentation and pathophysiology of severe      14.   Otahbachi M, Cevik C, Bagdure S, Nugent K. Excited delirium,
ExDS. Awareness and prevention of sudden death in                  restraints, and unexpected death—a review of pathogenesis.
ExDS should be a primary concern. Management must                  Am J Forensic Med Pathol. 2010;31:107-12.
                                                             15.   Ho JD, Dawes DM, Nelson RS, et al. Acidosis and cate-
be directed at immediate intervention, with the goal of            cholamine evaluation following simulated law enforcement
rapid sedation to prevent further agitation, resistance,           “use of force” encounters. Acad Emerg Med. 2010;17:E60-E68.
metabolic acidosis, and catecholamine surge.                 16.   Hick JL, Smith SW, Lynch MT. Metabolic acidosis in restraint-
  The use of ketamine as a sedation agent in the pre-              associated cardiac arrest: a case series. Acad Emerg Med.
hospital control and management process appears to                 1999;6:239-43.
                                                             17.   Stevens DC, Campbell JP, Carter JE, Watson WA. Acid–base ab-
offer the excellent combination of rapid onset with a              normalities associated with cocaine toxicity in emergency de-
low side-effect profile. It can be easily administered in          partment patients. Clin Toxicol. 1994;32:31-9.
the prehospital environment with success. This strat-        18.   Allam S, Noble JS. Cocaine-excited delirium and severe acido-
egy bears further study and surveillance by the pre-               sis. Anesthesia. 2001;56:385-6.
  Ho et al.   EXCITED DELIRIUM AND KETAMINE SEDATION                                                                                   279


19. Vilke GM, Bozeman WP, Dawes DM, DeMers G, Wilson MP.               26. Martel M, Miner J, Fringer R, et al. Discontinuation of droperi-
    Excited delirium syndrome (ExDS): treatment options and con-           dol for the control of acutely agitated out-of-hospital patients.
    siderations. J Forensic Leg Med. 2012;19:117-21.                       Prehosp Emerg Care. 2005;9:44-8.
20. Green SM, Rothrock SG, Harris T, Hopkins GA, Garrett W,            27. Yap YG, Camm AJ. Drug induced QT prolongation and tor-
    Sherwin T. Intravenous ketamine for pediatric sedation in the          sades de pointes. Heart. 2003;89:1363-72.
    emergency department: safety profile with 156 cases. Acad          28. Bozeman WP, Ali K, Winslow JE. Long QT syndrome un-
    Emerg Med. 1998;5:971-6.                                               masked in an adult subject presenting with excited delir-
21. Miner JR, Gray RO, Bahr J, Patel R, McGill JW. Random-                 ium. J Emerg Med. 2012;May 31 (Epub ahead of print).
    ized clinical trial of propofol versus ketamine for procedu-           doi:10.1016/j.jemermed.2012.02.054.
    ral sedation in the emergency department. Acad Emerg Med.          29. Martel M, Sterzinger A, Miner J, Clinton J, Biros M. Man-
    2010;17:604-11.                                                        agement of acute undifferentiated agitation in the emergency
22. Melamed E, Oron Y, Ben-Avraham R, Blumenfeld A, Lin G. The             department: a randomized double-blind trial of droperidol,
    combative multitrauma patient: a protocol for prehospital man-         ziprasidone, and midazolam. Acad Emerg Med. 2005;12:1167-
    agement. Eur J Emerg Med. 2007;14:265-8.                               72.
23. Ho JD, Conterato M, Mahoney BD, Miner JR, Benson JL. Suc-          30. Green SM, Rothrock SG, Lynch EL, et al. Intramuscular ke-
    cessful patient outcome after field extremity amputation and           tamine for pediatric sedation in the emergency department:
    cardiac arrest. Prehosp Emerg Care. 2003;7:149-53.                     safety profile in 1,022 cases. Ann Emerg Med. 1998;31:688-97.
24. Hick JL, Ho JD. Ketamine chemical restraint to facilitate rescue   31. Green SM, Clark R, Hostetler MA, Cohen M, Carlson D,
    of a combative “jumper.” Prehosp Emerg Care. 2005;9:85-9.              Rothrock SG. Inadvertent ketamine overdose in children: clini-
25. Burnett AM, Watters BJ, Barringer KW, Griffith KR, Frascone            cal manifestations and outcome. Ann Emerg Med. 1999;34:492-
    RJ. Laryngospasm and hypoxia after intramuscular administra-           7.
    tion of ketamine to a patient in excited delirium. Prehosp Emerg   32. Chan TC, Vilke GM, Neuman T, Clausen JL. Restraint position
    Care. 2012;16:412-4.                                                   and positional asphyxia. Ann Emerg Med. 1997;30:578-86.
The Use of Prehospital Ketamine for Control of Agitation in a Metropolit...   https://www.ncbi.nlm.nih.gov/pubmed/25153713?dopt=AbstractPlus




         Format: Abstract                                                                                     Full text links

         Prehosp Emerg Care. 2015 January-March;19(1):110-115. Epub 2014 Aug 25.

         The Use of Prehospital Ketamine for Control of Agitation in a
         Metropolitan Firefighter-based EMS System.
         Keseg D, Cortez E, Rund D, Caterino J.

         Abstract
         INTRODUCTION: Prehospital personnel frequently encounter agitated, combative, and intoxicated
         patients in the field. In recent years, ketamine has been described as an effective sedative agent to
         treat such patients; however, a paucity of research exists describing the use of prehospital
         ketamine. The objective of this study was to provide a descriptive analysis of the Columbus
         Division of Fire's experience with utilizing ketamine in the prehospital setting. We hypothesized that
         ketamine administration improves patient condition, is effective at sedating patients, and does not
         result in endotracheal intubation in the prehospital setting or in the emergency department (ED).
         METHODS: We conducted a retrospective cohort chart review of Columbus Division of Fire patient
         care reports and hospital records from destination hospitals in the central Ohio region between
         October 2010 and October 2012. All patients receiving ketamine administered by Columbus
         Division of Fire personnel for sedation were included. Patients 17 years and younger were
         excluded. The primary outcome was the percentage of patients noted to have an "improved"
         condition recorded in the data field of the patient care report. The secondary outcomes were the
         effectiveness of sedation and the performance of endotracheal intubation.
         RESULTS: A total of 36 patients met inclusion criteria over the study period. Data were available
         on 35 patients for analysis. The mean IV dose of ketamine was 138 mg (SD = 59.5, 100-200). The
         mean IM dose of ketamine was 324 mg (SD = 120, 100-500). Prehospital records noted an
         improvement in patient condition after ketamine administration in 32 cases (91%, 95% CI 77-98%).
         Six patients required sedation post-ketamine administration either by EMS (2) or in the ED (4)
         (17%, 95% CI 6.5-34%). Endotracheal intubation was performed in eight (23%, 95% CI 10-40%)
         patients post-ketamine administration.
         CONCLUSION: We found that in a cohort of patients administered ketamine, paramedics reported
         a subjective improvement in patient condition. Endotracheal intubation was performed in 8
         patients.

         KEYWORDS: agitation; ketamine; prehospital

         PMID: 25153713      DOI: 10.3109/10903127.2014.942478
                                                                                                              6


1 of 2                                                                                                                  10/11/2018, 2:03 AM
7
11/6/2018                                                 Counterpoint: Discussion of ketamine use on suspects is incomplete - StarTribune.com

                    UNLIMITED ACCESS Enjoy free election coverage through Wednesday. Subscribe now (https://users.startribune.com/placement/6/environment/3/vol-sub-election-nav/start) to extend your access.

                                    OPINION EXCHANGE



                                    Counterpoint: Discussion of ketamine
                                    use on suspects is incomplete
                                    As EMS medical directors in the Twin Cities, we want members of
                                    the public to understand all the factors that must be considered —
                                    and the care we take in our work.
                                    By Jeﬀrey Ho , Charlie Lick , John Lyng , Marc Conterato , Paul Nystrom and Kevin Sipprell

                                    JUNE 19, 2018 — 6:00PM


                                    As medical directors of the ﬁve advanced life support 911 Emergency Medical Services
                                    (EMS) systems operating in Hennepin County, we feel it is important that we respond to
                                    recent concerns raised about the use of ketamine in emergencies with law enforcement
                                    present (Star Tribune coverage: June 15, 16, 17 and 19; see
                                    (http://www.startribune.com/search/?q=ketamine+mannix) tinyurl.com/st-ketamine).




                                    The use of ketamine, as a safe and eﬀective option for sedating patients in a crisis state
                                    in emergencies, is well-documented in medical and scientiﬁc literature. Emergency
                                    medicine physicians at Hennepin Healthcare are leaders in the research behind safe
                                    medical sedation and ketamine use, and our EMS systems are considered national and
                                    international leaders in prehospital sedation for agitation. We all are experiencing higher                                                       I STO C K

                                    call volume and responding to an increased level of agitation due to the rise in drug                   iStock
                                    abuse and mental health emergencies. The use of ketamine in emergency situations by
                                    EMS professionals has saved lives in our local communities and around the world.

                                    The writers of a recent city of Minneapolis draft report suggest that an issue may exist
                                    with how medical sedation is provided to patients experiencing serious distress or
                                    agitation. The safety of patients is paramount and foremost in the minds of our
                                    paramedics as they respond to what are often very dangerous and diﬃcult situations.
                                    The decision to use ketamine in a crisis to stabilize an individual is a medical one that is
                                    made by the paramedic to prevent injuries and even save a person’s life. Sedation is not,
                                    and should never be, used as a consequence of a perceived crime, as implied by the draft
                                    report. Any patient who receives sedation is transported only to an emergency
                                    department as a receiving destination.

                                    The physical response to a crisis on a person’s health and body can be life-threatening.
                                    Allowing uncontrolled exertion and agitation to continue can lead to a high-risk
                                    situation for the patient called metabolic acidosis — the buildup of waste products in
                                    the body. At its most extreme, agitation can become a condition of “excited delirium,”
                                    which is a life-threatening syndrome recognized by the American Academy of
                                    Emergency Medicine and the American College of Emergency Physicians. When left
                                    unchecked and untreated, the outcome is often death. Treatment with a sedative is a
                                    time-sensitive response.

                                    Of the available sedatives in our EMS system, ketamine is often the best choice based on
                                    the patient’s behavior, the severity of agitation, the timing, the risk of a patient causing
                                    self-injury even after physical restraints have been applied and other medical
                                    considerations.

                                    The choice of medical sedation in these challenging situations requires EMS
                                    professionals to balance all of the risks and beneﬁts quickly. It is diﬃcult to accurately
                                    capture the true state of a patient during an emergency or a behavioral health crisis from
                                    only a partial view of the situation. While it may appear that a patient is physically calm
                                    at certain points during a crisis situation — even after physical restraints have been
                                    applied — the patient may not be fully stabilized and could still be at risk of causing
                                    further harm to themselves or others.

                                    As national leaders in emergency medical prehospital care, we are committed to acting
                                    in the best interest of the communities we serve and to treating our patients with
                                    respect. We understand that the questions raised in this draft report are concerning, and
                                    the disparaging statements made by EMS staﬀ and police in no way reﬂect the values of
                                    our local EMS systems and will be addressed. However, the conclusions about ketamine
                                    in this draft report were made without consulting medical professionals. Not fully
                                    understanding the complex and dynamic decisionmaking by EMS professionals when
                                    deciding to sedate someone in a medical crisis can lead to misunderstandings about the
                                    circumstances involved. It can also lead to public mistrust of a lifesaving treatment that
                                    could hurt the ability of EMS personnel to protect lives in crisis situations.

                                    Therefore, we believe it is critical that an independent review of the use of ketamine is
                                    conducted that includes the medical evidence and research in its ﬁndings. As EMS
                                    professionals who go to work every day to protect lives, we are fully committed to
                                    ensuring that our practices are safe and that they meet the standards of care and the
                                    protocols that guide us. We are fully committed to working with our public safety
                                    partners and providing accurate, veriﬁable information to the community about how                                                                             8
                                    we perform our duties.



                                    Dr. Jeﬀrey Ho is chief medical director for Hennepin EMS. Dr. Charlie Lick is medical
                                    director for Allina EMS. Drs. John Lyng and Marc Conterato are co-medical directors for
                                    North Memorial Health Ambulance. Dr. Paul Nystrom is medical director for Edina Fire
                                    and EMS. Dr. Kevin Sipprell is medical director for Ridgeview Ambulance.




http://www.startribune.com/counterpoint-discussion-of-ketamine-use-on-suspects-is-incomplete/485971781/                                                                                                          1/2
